 
SECOND AMENDED AND RESTATED
 
LIMITED LIABILITY COMPANY AGREEMENT
 
OF
 
ZYMAN GROUP, LLC
 
THIS SECOND AMENDED AND RESTATED OPERATING AGREEMENT (as amended, this
“Agreement”), dated as of January 11, 2008, is made and entered into by and
among ZG ACQUISITION INC., a Delaware corporation (“MDC”), ZYMAN COMPANY, INC.,
a Delaware corporation (“Zyman”); the management unitholders signatory hereto
(together with any management unitholders who are admitted as members following
the date hereof pursuant to Section 2.4, the “Management Unitholders” (which
term, for the avoidance of any doubt, shall not include Sergio Zyman (“SZ”));
the Management Unitholders together with Zyman and MDC collectively referred to
as the “Members” and individually a “Member”), MDC PARTNERS INC., a corporation
organized under the federal laws of Canada (“MDC Partners”), and ZYMAN
GROUP, LLC, a Delaware limited liability company (the “Company”). Capitalized
terms used herein and not otherwise defined shall have the meanings ascribed to
such terms in Article XIII.
 
WHEREAS, Zyman and the Management Unitholders are parties to a Limited Liability
Company Agreement (the “Original Operating Agreement”);
 
WHEREAS, pursuant to the Membership Unit Purchase Agreement dated April 1, 2005
(the “Purchase Agreement”), Zyman and certain Management Unitholders sold,
transferred, conveyed and delivered to MDC 30,794,384 Class B Units, which units
were, effective upon such transfer, automatically converted into Class A Units
of the Company pursuant to the terms of the Original Operating Agreement (the
“Purchase Transaction”), such that immediately after giving effect to such
transfer, the issued and outstanding Units of the Company were as set forth on
Schedule 2.1; and
 
WHEREAS, in connection with the Closing of the Purchase Transaction, the Members
admitted MDC as a member, and amended and restated the Original Operating
Agreement in the form hereof;
 
WHEREAS, pursuant to an amendment dated as of January 31, 2006, MDC Partners and
Zyman agreed to amend certain terms and conditions in the Company’s Amended and
Restated Operating Agreement, which amended terms and conditions are reflected
in this Agreement;
 
WHEREAS, in connection with the Company’s (i) acquisition of substantially all
of the assets of Tybrett Co., a Georgia corporation doing business as Core
Strategy Group (“Core Strategy”) and (ii) proposed acquisition of the assets of
DMG, Inc. (“DMG”) on the date hereof (collectively, the “2008 Acquisitions”),
the Company and its Board of Managers have determined to authorize and issue new
Class C units and to further amend this Agreement on the terms and conditions
set forth herein;
 

--------------------------------------------------------------------------------


 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Members and the
other parties hereto do hereby agree as follows:
 
ARTICLE I
 
FORMATION OF LIMITED LIABILITY COMPANY
 
Section 1.1   Formation. The Company was formed as a limited liability company
under the laws of the State of Delaware by the filing with the Secretary of
State of Delaware of the Certificate of Formation (as may be amended from time
to time, the “Certificate”).
 
Section 1.2   Purpose. The Company may engage in any lawful business of every
kind and character for which a limited liability company may be organized under
the Delaware Limited Liability Company Act (as amended from time to time, the
“Act”) or any successor statute. The Company shall have all of the powers
provided for a limited liability company under the Act.
 
Section 1.3   Offices; Registered Agent. The principal place of business of the
Company shall be 950 East Paces Ferry Road, N.E., Suite 3300, Atlanta, Georgia
30326, or such other principal place of business as the Managers (as defined in
Section 11.5) may from time to time determine. The Company may have, in addition
to such office, such other offices and places of business at such locations,
both within and without the State of Delaware, as the Managers may from time to
time determine or the business and affairs of the Company may require. The
registered agent of the Company in the State of Delaware shall be the initial
registered agent named in the Certificate or such other Person (as defined in
Section 13.1) as the Managers may designate from time to time in the manner
provided by law.
 
Section 1.4   Filings and Foreign Qualification. Upon the request of the
Managers, the Members shall promptly execute and deliver all such certificates
and other instruments conforming hereto as shall be necessary for the Managers
to accomplish all filing, recording, publishing and other acts appropriate to
comply with all requirements for the formation and operation of a limited
liability company under the laws of the State of Delaware and for the
qualification and operation of a limited liability company in all other
jurisdictions where the Company shall propose to conduct business.
 
Section 1.5   Term. The Company commenced on the date the Company initially
filed its Certificate with the Secretary of State of Delaware and shall continue
in existence, unless sooner terminated in accordance with the provisions of this
Agreement.
 
2

--------------------------------------------------------------------------------


 
ARTICLE II
 
MEMBERS; MEMBERSHIP INTERESTS; UNITS
 
Section 2.1   Members and Membership Units.
 
(a) `The Company is authorized to issue 31,500,000 Class A Units and 25,000,000
Class B Units and the issued Class A Units and Class B Units are allocated among
the Members as set forth on Schedule 2.1. Except as the Board of Managers may
otherwise determine, all Units acquired by the Company from any Member pursuant
to Article X hereof or otherwise shall not be cancelled but shall constitute
authorized but unissued Units. Upon any change in the Members or Units,
including by reason of the issuance of additional Units, Schedule 2.1 shall be
deemed to be updated to reflect such changes and the Members agree to complete a
revised Schedule 2.1 hereof, which shall be deemed incorporated into this
Agreement as part of this Section 2.1.
 
(b) The Company is authorized to issue 1,000,000 Class C Units among the Members
as set forth on Schedule 2.1, which Class C Units shall be issued pursuant to
the Company’s 2008 Restricted Unit Plan simultaneously adopted by the Board of
Managers. Except as the Board of Managers may otherwise determine, all Units
acquired by the Company from any Member pursuant to Article X hereof or
otherwise shall not be cancelled but shall constitute authorized but unissued
Units. Upon any change in the Members or Units, including by reason of the
issuance of additional Units, Schedule 2.1 shall be deemed to be updated to
reflect such changes and the Members agree to complete a revised Schedule 2.1
hereof, which shall be deemed incorporated into this Agreement as part of this
Section 2.1.
 
Section 2.2   Classes of Units.
 
(a) Class A Units. The Class A Units shall have the following characteristics:
(i) an initial Unit Capital Account (as defined in Section 7.2(e) hereof), (ii)
provisions relating to transfer as provided in Article X hereof, (iii)
entitlement to a share of Profits and Losses as set forth in Section 3.3, (iv)
entitlement to distributions as provided in Sections 3.4 and 9.2, (v)
entitlement to allocations of PBT as provided in Section 3.5 and (vi) voting
rights equal to one vote per Unit.
 
(b) Class B Units. The Class B Units shall have the following characteristics:
(i) an initial Unit Capital Account (as defined in Section 7.2(e) hereof), (ii)
provisions relating to transfer as provided in Article X hereof, (iii)
entitlement to a share of Profits and Losses as set forth in Section 3.3, (iv)
entitlement to distributions as provided in Sections 3.4 and 9.2, (v)
entitlement to allocations of PBT as provided in Section 3.5 and (vi) voting
rights equal to one vote per Unit.
 
(c) Class C Units. The Class C Units shall have the characteristics, terms and
conditions set forth in the Company’s “2008 Restricted Unit Plan” (a copy of
which is annexed hereto as Exhibit A) and any underlying Restricted Unit Award
Agreement delivered by the Company pursuant to an award of Class C Units
pursuant to such Restricted Unit Plan. In addition, the Class C Units shall have
the following additional characteristics: (i) entitlement to a share of Profits
and Losses as set forth in Section 3.6, and (ii) entitlement to distributions as
provided in Sections 3.6.
 
3

--------------------------------------------------------------------------------


 
Section 2.3   Transfer of Units. In the event a Member transfers all or a
portion of its Membership Interests in accordance with Article X hereof, then
effective as of the date of the sale and subject to compliance with Section 10.1
hereof, such Member shall automatically cease to be a Member in the Company as
to such sold Unit. Except as otherwise expressly provided herein, upon a
transfer of Units permitted by this Agreement, the transferee shall have all of
the rights, powers and duties of the transferor hereunder with respect to the
transferred Units and shall be admitted as a Member, the transferee shall sign a
counterpart to this Agreement and Schedule 2.1 shall be amended as set forth in
Section 2.1.
 
Section 2.4   Additional Members and Membership Interests. Subject to Section
2.3, additional Persons may be admitted to the Company as Members and Membership
Interests may be created and issued to such Persons on such terms and conditions
as the Board of Managers shall approve, subject to Section 4.1 hereof. The terms
of admission or issuance may specify the creation of different classes or groups
of Members having different rights, powers and duties. The creation of any new
class or group of Members shall be indicated in an amendment to this Agreement
in accordance with Section 14.4 hereof and such amendment shall indicate the
different rights, powers and duties of the classes or groups of Members. Upon
admission of a new Member, such Person shall sign a counterpart to this
Agreement and Schedule 2.1 shall be amended as set forth in Section 2.1.
 
Section 2.5   Liability of Member. Except as expressly provided under the Act,
no Member shall be liable for the debts, liabilities, contracts or other
obligations of the Company, and no Member shall be required to make any loans to
the Company. Subject to the limitations and conditions provided for in Article
XI hereof and the Act, the Company shall indemnify and hold harmless a Member in
the event a Member becomes liable, notwithstanding the preceding sentence, for
any debt, liability, contract or other obligation of the Company except to the
extent expressly provided in the preceding sentence.
 
Section 2.6   Limitations on Members. Other than as specifically provided for in
this Agreement, the Purchase Agreement, an Employment Agreement entered into
pursuant to the Purchase Agreement, or the Act, no Member shall: (a) be
permitted to take part in the business or control of the business or affairs of
the Company; (b) have any voice in the management or operation of any Company
property; or (c) have the authority or power to act as agent for or on behalf of
the Company or any other Member, to do any act which would be binding on the
Company or any other Member, or to incur any expenditures, debts, liabilities or
obligations on behalf of or with respect to the Company.
 
Section 2.7   Certification of Units. Unless a majority of the Members of each
class of Units otherwise agree, the Company shall issue certificates to the
Members representing the Units held by such Members. The following provisions
shall apply:
 
4

--------------------------------------------------------------------------------


 
(a) Certificates attesting to the ownership of Units in the Company shall be in
such form as shall be approved by the Managers and shall state that the Company
is a limited liability company formed under the laws of the State of Delaware,
the name of the Member to whom such certificate is issued and that the
certificate represents limited liability company interests within the meaning of
the Act. Each such certificate shall be signed by such officers of the Company
as are approved by the Managers and shall bear a legend in substantially the
following form:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED PURSUANT TO AN
EXEMPTION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"). IN ADDITION,
THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN TRANSFER
AND OTHER RESTRICTIONS SET FORTH IN THE AMENDED AND RESTATED LIMITED LIABILITY
COMPANY OPERATING AGREEMENT, DATED JANUARY 11, 2008, AMONG ZYMAN GROUP, LLC AND
ITS MEMBERS (THE “AGREEMENT”) AND MAY NOT BE OFFERED OR SOLD EXCEPT IN
COMPLIANCE WITH SUCH TRANSFER RESTRICTIONS. COPIES OF THE AGREEMENT ARE ON FILE
WITH THE SECRETARY OF THE LIMITED LIABILITY COMPANY AND ARE AVAILABLE WITHOUT
CHARGE UPON WRITTEN REQUEST THEREFOR. THE HOLDER OF THIS CERTIFICATE, BY
ACCEPTANCE OF THIS CERTIFICATE, AGREES TO BE BOUND BY ALL OF THE PROVISIONS OF
THE AFORESAID AGREEMENT AND THE APPLICABLE RESTRICTIONS UNDER THE ACT.
 
(b) The transfer register or transfer book and blank certificates shall be kept
by the secretary of the Company or by any transfer agent or registrar approved
by the Managers for that purpose. The certificates shall be numbered and
registered in the share or unit register or transfer books of the Company as
they are issued. Except to the extent that the Company shall have received
written notice of an assignment of any Unit in the Company, the Company shall be
entitled to treat the Person in whose name any certificates issued by the
Company stand on the books of the Company as the absolute owner thereof, and
shall not be bound to recognize any equitable or other claim to, or interest in,
such Unit on the part of any other Person.
 
(c) Subject to all provisions herein relating to transfers of Units, if the
Company shall issue certificates in accordance with the provisions of this
Section 2.7, transfers of Units shall be made on the register or transfer books
of the Company upon surrender of the certificate therefor, endorsed by the
Person named in the certificate or by an attorney lawfully constituted in
writing.
 
(d) The holder of any certificates issued by the Company shall immediately
notify the Company of any loss, destruction or mutilation of such certificates,
and the Managers may cause a new certificate or certificates to be issued to
such holder, in case of mutilation of the certificate, upon the surrender of the
mutilated certificate or, in case of loss or destruction of the certificate,
upon satisfactory proof of such loss or destruction and, if the Managers shall
so determine, the granting of an indemnity as is approved by the Managers.
 
5

--------------------------------------------------------------------------------


 
ARTICLE III
 
CAPITAL CONTRIBUTIONS; ALLOCATIONS AND DISTRIBUTIONS
 
Section 3.1   Capital Account; Capital Contributions. The Capital Accounts of
each Member shall be computed in accordance with Section 7.2. Notwithstanding
the foregoing, the initial Capital Accounts of the Members shall be set forth as
on Schedule 3.1 and adjusted on the same basis as the initial Capital Accounts
were determined to reflect (grossed-up) any additional payments made by MDC for
its interest pursuant to the Purchase Agreement.
 
Section 3.2   Withdrawal and Return of Capital Contribution. No Member shall
have the right to receive or withdraw its Capital Contribution except to the
extent, if any, that any distribution made pursuant to the express terms of this
Agreement may be considered as such by law or as expressly provided for in this
Agreement.
 
Section 3.3   Allocation of Profits and Losses.
 
(a) Except as otherwise provided in this Section 3.3 and Section 3.6, all
Profits and Losses of the Company (as such terms are defined in Section 13.1
hereof) for any calendar year shall be allocated and charged to the Members for
income tax purposes (including without limitation the capital account
maintenance regulations under Section 704(b) of the Code) as follows:
 
(i) Profits shall be allocated as follows:
 

 
(A)
First, pro rata to those Members to whom PBT (as such term is defined in Section
13.1) for such calendar year and each prior calendar year since the Effective
Time has been allocated under Section 3.5 until the excess of the allocation to
each such Member of Profits under this Section 3.3(a)(i)(A) over any allocation
to each such Member of Losses under Section 3.3(a)(ii)(B) for such calendar
years equals the amount of PBT so allocated to each such Member during such
calendar years; and

 

 
(B)
Thereafter, to the Members in accordance with the number of Units owned by each.

 
(ii) Losses shall be allocated as follows:
 

 
(A)
First, to the extent that Profits allocated under Section 3.3(a)(i)(B) over
Losses previously allocated under this Section 3.3(a)(ii)(A) exceed
distributions made in accordance with the number of Units owned by each Member
under Section 3.4(a)(iv), to the Members in the proportion in which such excess
was allocated;

 
6

--------------------------------------------------------------------------------


 

 
(B)
Second, to the extent that Profits allocated under Section 3.3(a)(i)(A) over
Losses previously allocated under this Section 3.3(a)(ii)(B) exceed
distributions under Sections 3.4(a)(i), (ii) or (iii), as applicable, to the
Members in the proportion in which such excess was allocated;

 

 
(C)
Third, to the Members in accordance with the number of Units owned by each.

 
(b) Special Allocations and Limitations
 
(1) In the event a Member unexpectedly receives in any taxable year any
adjustments, allocations, or distributions described in Treasury Regulation
Section 1.704-1(b)(2)(ii)(d)(4), (5), or (6) which cause or increase an Adjusted
Capital Account Deficit (as defined in Section 13.1) of such Member, items of
Company income and gain shall be specially allocated to such Member in such
taxable year (and, if necessary in subsequent taxable years), in an amount and
manner sufficient to eliminate, to the extent required by the Treasury
Regulations, the Adjusted Capital Account Deficit of such Member as quickly as
possible, provided that an allocation pursuant to this Section 3.3(b)(1) shall
be made only if and to the extent that the Members would have an Adjusted
Capital Account Deficit after all the allocations provided for in this Section 3
have been tentatively made as if this Section 3.3(b)(1) were not in the
Agreement.
 
(2) In the event any Member has an Adjusted Capital Account Deficit at the end
of any taxable year which is in excess of the sum of (i) the amount such Member
is obligated to restore pursuant to any provision of this Agreement and (ii) the
amount such Member is deemed to be obligated to restore pursuant to the
penultimate sentences of Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5),
the Member shall be specially allocated items of the Company income and gain in
the amount of such excess as quickly as possible, provided that an allocation
pursuant to this Section 3.3(b)(2) shall be made only if and to the extent that
such Member would have an Adjusted Capital Account Deficit in excess of such sum
after all other allocations provided for in this Article III have been
tentatively made as if Section 3.3(b)(1) hereof and this Section 3.3(b)(2) were
not in the Agreement.
 
(3) Notwithstanding the provisions of Section 3.3(a), in no event shall Losses
of the Company be allocated to a Member if such allocation would result in such
Member’s having an Adjusted Capital Account Deficit at the end of any taxable
year. All Losses in excess of the limitation set forth in this Section 3.3(b)(3)
shall be allocated to the Members with positive balances in their Capital
Accounts, as a class pro rata in proportion to such positive balances.
 
7

--------------------------------------------------------------------------------


 
(4) To the extent an adjustment to the adjusted tax basis of any Company asset,
pursuant to Section 734(b) or Section 743(b) of the Code is required, pursuant
to Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(2) or Section
1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Accounts as the result of a distribution to a Member in complete liquidation of
such Member’s interest in the Company, the amount of such adjustment to Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis) and such
gain or loss shall be specifically allocated to the Members in accordance with
their interests in the Company in the event Treasury Regulations Section
1.704-1(b)(2)(iv)(m)(2) applies, or to the Member to whom such distribution was
made in the event Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(4) applies.
 
(5) The allocations set forth in Sections 3.3(b)(1), (2), (3) and (4) (the
“Regulatory Allocations”) are intended to comply with certain requirements of
Treasury Regulations promulgated under Section 704 of the Code. The Regulatory
Allocations shall be taken into account in allocating other Profits, Losses, and
items of income, gain, loss, and deduction to each Member so that, to the extent
possible, and to the extent permitted by Treasury Regulations, the net amount of
such allocations of other Profits, Losses, and other items and the Regulatory
Allocations to each Member shall be equal to the net amount that would have been
allocated to each Member if the Regulatory Allocations had not been made.
 
(6) The respective interests of the Members in the Profits, Losses, or items
thereof shall remain as set forth above unless changed by amendment to this
Agreement or by an assignment of a Unit authorized by the terms of this
Agreement. Except as otherwise provided herein, for tax purposes, all items of
income, gain, loss, deduction, or credit shall be allocated to the Members in
the same manner as are Profits and Losses; provided, however, that with respect
to property contributed to the Company by a Member, such items shall be shared
among the Members so as to take into account the variation between the basis of
such property and its fair market value at the time of contribution in
accordance with Section 704(c) of the Code.
 
(7) The Capital Accounts of all Members shall be adjusted pursuant to the rules
of Treasury Regulation Section 1.704-1(b)(2)(iv)(f) upon the circumstances set
forth in Treasury Regulation Section 1.704-1(b)(2)(iv)(f)(5). Corresponding
adjustments shall be made as provided for under Treasury Regulation
1.704-1(b)(2), including Section 1.704-1(b)(2)(iv)(g).
 
(c) Other Special Allocations. The following special allocations shall be made
in the following order:
 
(1) Except as otherwise provided in Section 1.704-2(f) of the Treasury
Regulations, notwithstanding any other provision of this Section 3, if there is
a net decrease in Company Minimum Gain (as defined in Section 13.1) during any
fiscal year, each Member shall be specially allocated items of Company income
and gain for such fiscal year (and, if necessary, subsequent fiscal years) in an
amount equal to such Member’s share of the net decrease in Company Minimum Gain,
determined in accordance with Section 1.704-2(g) of the Treasury Regulations.
Allocations pursuant to the previous sentence shall be made in proportion to the
respective amounts required to be allocated to each Member pursuant thereto. The
items to be so allocated shall be determined in accordance with Sections
1.704-2(f)(6) and 1.704-2(j)(2) of the Treasury Regulations. This Section
3.3(c)(1) is intended to comply with the minimum gain chargeback requirement in
Section 1.704-2(f) of the Treasury Regulations and shall be interpreted
consistently therewith.
 
8

--------------------------------------------------------------------------------


 
(2) Except as otherwise provided in Section 1.704-2(i)(4) of the Treasury
Regulations, notwithstanding any other provision of this Section 3, if there is
a net decrease in Member Nonrecourse Debt Minimum Gain (as defined in Section
13.1) attributable to a Member Nonrecourse Debt (as defined in Section 13.1)
during any fiscal year, each Member who has a share of the Member Nonrecourse
Debt Minimum Gain attributable to such Member Nonrecourse Debt, determined in
accordance with Section 1.704-2(i)(5) of the Treasury Regulations, shall be
specially allocated items of Company income and gain for such fiscal year (and,
if necessary, subsequent fiscal years) in an amount equal to such Member’s share
of the net decrease in Member Nonrecourse Debt Minimum Gain attributable to such
Member Nonrecourse Debt, determined in accordance with Section 1.704-2(i)(4) of
the Treasury Regulations. Allocations pursuant to the previous sentence shall be
made in proportion to the respective amounts required to be allocated to each
Member pursuant thereto. The items to be so allocated shall be determined in
accordance with Sections 1.704-2(i)(4) and 1.704-2(j)(2) of the Treasury
Regulations. This Section 3.3(c)(2) is intended to comply with the minimum gain
chargeback requirement in Section 1.704-2(i)(4) of the Treasury Regulations and
shall be interpreted consistently therewith.
 
(3) Nonrecourse Deductions (as defined in Section 13.1) for any fiscal year
shall be specially allocated among the Members in proportion to their allocable
Profits.
 
(4) Any Member Nonrecourse Deductions (as defined in Section 13.1) for any
fiscal year shall be specially allocated to the Member who bears the economic
risk of loss with respect to the Member Nonrecourse Debt to which such Member
Nonrecourse Deductions are attributable in accordance with Section 1.704-2(i)(1)
of the Treasury Regulations.
 
(5) Solely for purposes of determining a Member’s proportionate share of the
“excess nonrecourse liabilities” of the Company within the meaning of Section
1.752-3(a)(3) of the Treasury Regulations, the Members’ interests in Company
profits are in proportion to their allocable Profits, and, for purposes of
allocating Nonrecourse Liabilities (as defined in Section 13.1) of the Company
among the Members pursuant to Treasury Regulation Section 1.752-3(a)(3), the
parties agree that each Member’s interest in Company profits shall be in
proportion to their allocable Profits.
 
(6) To the extent permitted by Section 1.704-2(h)(3) of the Treasury
Regulations, the Members shall endeavor to treat distributions of funds as
having been made from the proceeds of a Nonrecourse Liability (as defined in
Section 13.1) or a Member Nonrecourse Debt (as defined in Section 13.1) only to
the extent that such distributions would otherwise cause or increase an Adjusted
Capital Account Deficit for any Member.
 
(7) For purposes of determining the character (as ordinary income or capital
gain) of any Profits allocated to the Members pursuant to this Section 3.3, such
portion of Profits that is treated as ordinary income attributable to the
recapture of depreciation shall, to the extent possible, be allocated among the
Members in the proportion which (i) the amount of depreciation previously
allocated to each Member bears to (ii) the total of such depreciation allocated
to all Members. This Section 3.3(c)(7) shall not alter the amount of allocations
among the Members pursuant to this Section 3.3, but merely the character of
income so allocated.
 
9

--------------------------------------------------------------------------------


 
(d) The Members are aware of the income tax consequences of the allocations
described, and hereby agree to be bound by the provisions of Section 3.3 in
reporting their respective shares of Company income and loss for income tax
purposes.
 
(e) It is the intention of the Company and its Members that the Company be taxed
as a partnership for all purposes of the Code and similar income tax laws.
 
(f) All matters concerning the valuation of securities, the allocation of
profits, gains and losses among the Members, including the taxes on those
profits, gains and losses, and accounting procedures, not specifically and
expressly provided for by the terms of this Agreement, shall be determined in
good faith by the Managers with regard to their fiduciary duty to the Members,
whose determination in accordance with the terms hereof shall be final, binding
and conclusive upon all of the Members.
 
(g) In connection with the exercise of a Put or a Call with respect to Class B
Units pursuant to Article X hereof, any Profits attributable to such Class B
Units arising after the date of exercise of the applicable Put or Call shall be
allocated to the transferee of such Class B Units so long as the closing of such
transfer occurs.
 
Section 3.4   Distributions.
 
(a) Subject to the making of the Tax Distributions (as defined in clause (d)
below), to the extent permitted by the Act, the Company shall make distributions
as follows:
 

 
(i)
first, distributions of Class C PBT to the Class C Unit holders in accordance
with Section 3.6 hereof;

 

 
(ii)
second, 100% to the holders of the Class A Units in an amount equal to the sum
of (a) the allocation to such holders of PBT under Section 3.5(a)(i) for such
calendar year plus (b) the Class A Distribution Shortfall Amount (as defined in
Section 13.1) for such year;

 

 
(iii)
third, following the distribution pursuant to clauses (i) and (ii) above, 100%
to the holders of the Class B Units in an amount equal to the sum of (a) the
allocation to such holders of PBT under Section 3.5(a)(ii) for such calendar
year plus (b) the Class B Distribution Shortfall Amount (as defined in Section
13.1) for such year; 

 

 
(iv)
fourth, following the distributions pursuant to clauses (i), (ii) and (iii)
above, 100% to the Members in accordance with any other amounts which have been
allocated pursuant to either or both of Section 3.5(a) and Section 3.5(b) and
which have not previously been distributed, with any distributions under this
clause (iv) first being applied to the allocation of PBT for the earliest year
or period for which PBT has been allocated but has not been fully distributed
(using a first in-first out approach); and

 
10

--------------------------------------------------------------------------------


 

 
(v)
fifth, following distributions pursuant to clauses (i), (ii), (iii) and (iv)
above, 100% to the members pro rata in accordance with the number of Units owned
by each.



It is the intention of the Members that, subject to clause (b) below, the
Company shall generally make Distributions as described in 3.4(a)(i), (ii),
(iii) and (iv) above on a quarterly basis, generally in arrears of no more than
90 days, based upon the financial statements and the then-current forecasts
prepared in good faith by the officers of the Company and its subsidiaries and
taking into account the ongoing capital requirements of the Company.
Determinations as to the amount of such distributions shall be made by MDC in
good faith after consultation with Zyman. Furthermore, in the event that MDC
reasonably anticipates that, based on the financial statements and then-current
forecasts of the Company and its subsidiaries, the Company will be able to make
distributions in an amount equal to the amount set forth in Section 3.4(a)(i)
and (ii) above during a given calendar year, MDC will in good faith cause the
Company to make distributions to the holders of the Class B Units towards the
amount set forth in Section 3.4(a)(iii) prior to the end of such calendar year,
at such times and in such amounts as MDC may in good faith determine.
 
(b) Any distribution of funds prior to the end of the fiscal year in which such
funds came into possession of the Company (including any Tax Distribution, but
excluding any Accrued Distribution) shall be treated as a non-interest-bearing
loan (a “draw”) from the Company to each Member receiving such draw and shall be
deemed repaid by reducing the amount of each subsequent distribution to the
Member receiving such draw pursuant to this Section 3.4(b) by the lesser of (i)
the entire amount otherwise distributable to the Member receiving such draw, and
(ii) the entire amount of any unrepaid draws pursuant to this Section 3.4(b).
For purposes of this clause, a Selling Member (as defined below) and any
transferee of such Selling Member shall be treated as a single Member with
respect to the Units transferred by such Selling Member to such transferee.
 
(c) All amounts withheld pursuant to the Code and Tax Regulations or any
provision of any state or local tax law with respect to any payment,
distribution, or allocation to the Company or the Members shall be treated as
amounts distributed to the Members pursuant to this Section 3.4 for all purposes
under this Agreement. The Managers are authorized to withhold from
distributions, or with respect to allocations, to the Members and to pay over to
any Federal, state, or local government any amounts required to be so withheld
pursuant to the Code and Tax Regulations or any provisions of any other Federal,
state, or local law, and shall allocate any such amounts to the Members with
respect to which such amount was withheld. Notwithstanding any other provision
in this Agreement, prior to the making any such distribution, the Managers in
their sole discretion may require the delivery to the Managers from each or any
potential distributee such evidence as the Managers may reasonably request
evidencing the absence of any third-party claims with respect to such potential
distribution.
 
11

--------------------------------------------------------------------------------


 
(d) Notwithstanding anything in this Agreement to the contrary, in preference to
any other distributions pursuant to this Section 3.4, the Members shall cause
the Company to distribute cash of the Company to its Members on a quarterly (or
other reasonable) basis equal to the product of (i) each Member’s distributive
share of the Company’s taxable income (determined without regard to the election
made under Section 754 of the Code) for the current year and (ii) the maximum
individual tax rates for federal taxpayers and Georgia taxpayers (the “Tax
Distributions”); provided, that, no Member will receive a Tax Distribution
unless such Member’s allocation of the Company’s taxable income exceeds all
prior cumulative allocations of the Company’s taxable losses and provided
further that if a Member receives a Tax Distribution for a particular year that
is greater than any distribution to which that Member is entitled under Section
3.4(a), that Member will contribute to the Company an amount equal to the
portion of the aggregate amount of any Tax Distribution(s) received by such
Member which exceed the amount of tax which is calculated as provided above and
is attributable to such Member’s allocable share of the Company’s taxable income
for such year. For purposes of Section 3.4(a) hereof, a Tax Distribution shall
be deemed to be a distribution at the time of such Tax Distribution and shall
reduce the amount of each subsequent distribution to any Member receiving such
Tax Distribution by the amount of any such Tax Distribution.
 
(e) Notwithstanding anything in this Agreement to the contrary, any PBT which
has been allocated to the transferred Units of a Selling Member pursuant to
Section 3.5(c) shall, subject to Section 3.4(b), be distributed to such Selling
Member in accordance with Section 3.4(a) as if such Selling Member owned Units.
 
Section 3.5   Allocation of PBT.
 
(a) Subject to the allocations of Class C PBT set forth in Section 3.6, PBT for
purposes of this Agreement shall be allocated for each Distribution Period
Calendar Year as follows:
 

 
(i)
first, 100% to the holders of the Class A Units until the holders of Class A
Units have been allocated the Preferred Return Amount and any Class A PBT
Shortfall Amount with respect to such Distribution Period Calendar Year;

 

 
(ii)
second, 100% of any remaining PBT after giving effect to the allocations
outlined in clause (i) above to the holders of Class B Units until the holders
of Class B Units have been allocated an amount equal to the Class B Catch-Up
Amount;

 

 
(iii)
third, (x) in the event that the PBT Margin for such Distribution Period
Calendar Year is at least 30%, 100% of any remaining PBT after giving effect to
the allocations outlined in clauses (i) and (ii) above to the Members pro rata
in accordance with the number of Units owned by each Member until the Members
have been allocated an amount equal to the product of 30% and the Revenues for
such Distribution Period Calendar Year and any remainder in accordance with
clause (iv) below and (y) in the event that the PBT Margin for such Distribution
Period Calendar Year is less than 30%, 100% of any remaining PBT after giving
effect to the allocations outlined in clauses (i) and (ii) above to the Members
pro rata in accordance with the number of Units owned by each Member; and

 
12

--------------------------------------------------------------------------------


 

 
(iv)
fourth, (x) for the first two Distribution Period Calendar Years and the portion
of the third Distribution Period Calendar Year ending on the second anniversary
of the Effective Time (such date, the “Second Anniversary”) 100% of any
remaining PBT after giving effect to the allocations outlined in clauses (i),
(ii) and (iii) above to the Members, allocated 25% to the holders of the Class A
Units and 75% to the holders of the Class B Units and (y) for the remaining
Distribution Period Calendar Years (including the portion of the third
Distribution Period Calendar Year following the Second Anniversary), 100% of any
remaining PBT after giving effect to the allocations outlined in clauses (i),
(ii) and (iii) above to the Members, allocated 30% to the holders of the Class A
Units and 70% to the holders of the Class B Units, in each case pro rata in
accordance with the number of Units of such class owned by each Member.

 
(b) PBT for purposes of this Agreement shall be allocated for any Post
Distribution Period Calendar Year to the Members pro rata in accordance with the
number of Units owned by each Member.
 
(c) Notwithstanding anything in this Agreement to the contrary, in the event
that a Member transfers any Units (such Member, a “Selling Member”), then, with
respect to the calendar year in which such transfer occurred, the Company shall
allocate PBT to such Selling Member’s transferred Units in accordance with
Sections 3.5(a) and 3.5(b) above pro rata based on the number of days elapsed in
such calendar year from the first day of such calendar year through the date of
such transfer relative to a 365-day year and pro rata to the transferee based on
the remainder of the number of days in such calendar year subsequent to the date
of transfer.
 
Section 3.6 Allocation of Profits and Losses; Distributions and PBT to Class C
Membership Units.
 
(a) For purposes of this Agreement, 100% of the Class C PBT shall be allocated
to the Class C Members as follows: 62.5% to Scott Miller, and upon closing the
DMG transaction, 37.5% to David Morey.


13

--------------------------------------------------------------------------------


 
(b) Subject to the making of Tax Distributions (as defined in Section 3.4(d), to
the extent permitted by the Act, at the discretion of a majority of the Managers
(after consultation with the CEO of the Company), the Company shall distribute
funds of the Company to the Class C Members, which distributions shall be made
pro rata in accordance with such Members' Membership Interests, such that the
amount of Class C PBT for each calendar (as determined by the Managers based
upon the then current financial reports of the Company) is distributed to the
Class C Members, subject to a reasonable allocation by the Managers (after
consultation with the CEO of the Company) for the Company’s operating and
capital expenses consistent with the Company’s then current operating and
capital expenditure budget. Distributions described above shall be made on a
quarterly basis, generally in arrears and subject to cash availability. The
Managers shall use good faith efforts to make such quarterly distributions as
soon as practicable following the closing of the Company’s books for the
applicable calendar quarter, it being understood that such distributions, if
any, will be made not later than 10 days following the closing of the Company’s
books for the applicable calendar quarter. The Managers, by majority approval,
shall have the right to make additional distribution of funds of the Company in
such amounts and at such times as determined by the Managers.
 
ARTICLE IV
 
MANAGEMENT
 
Section 4.1   Management of the Company.
 
(a) Except to the extent otherwise provided for herein, the powers of the
Company shall be exercised by and under the authority of, and the business and
affairs of the Company shall be managed under, the direction of the Managers of
the Company. Notwithstanding the foregoing or any other provisions hereof to the
contrary, for as long as Zyman and the Management Unitholders own Class B Units
representing at least 20% of the outstanding Units, the taking of any of the
actions listed in clauses (i) through (xi) below shall require the consent of
holders of a majority of the Class B Units and the consent of the holders of a
majority of Class C Units.
 
(i) a sale, lease or other disposition of all or substantially all of the assets
or business of the Company, except in connection with (x) a sale, lease or other
disposition of all or substantially all of the assets or business or stock of
MDC or MDC Partners, including pursuant to merger, consolidation, amalgamation
or similar transaction, (an “MDC Sale”) or (y) an MDC Financing (as defined in
Section 4.1(f) hereof) or the exercise of a default remedy under any agreement
entered into in connection with an MDC Financing;
 
(ii) a merger, consolidation or amalgamation of the Company or any of its
subsidiaries with and into another Person or of another Person with and into the
Company or any of its subsidiaries;
 
(iii) the authorization or issuance of additional Class A Units, Class B Units,
Class C Units or other equity ownership interests in, or the granting of any
other rights to participate in the proceeds of the sale of assets of the Company
which are dilutive to the Class B Unitholders; or the incurring of debt for
borrowed money in excess of the amount provided for in the approved annual
operating budget or capital expenditure budget, except in connection with
borrowings under the terms and conditions of the MDC Cash Management Program
(and in compliance with Section 4.1(d) below); provided, that the agreement of
MDC and holders of a majority of the Class B Units or Class C Units shall not be
required in connection with issuances of Units to employees of the Company and
its subsidiaries from time to time so long as such issuances represent in the
aggregate no more than 10% of the fully-diluted Units outstanding; and provided,
further, that no approval shall be required in connection with issuances of
Units contemplated by this Agreement and the Purchase Agreement;
 
14

--------------------------------------------------------------------------------


 
(iv) a material acquisition by the Company or any of its subsidiaries of the
stock, assets or business of another Person or any investment by the Company of
funds or other assets in another Person (other than money market investments or
their equivalent);
 
(v) except as permitted under Section 14.4 hereof, an amendment or modification
to the Certificate or this Agreement;
 
(vi) the payment by the Company or any of its subsidiaries of any management fee
to any Member or one of such Member’s Affiliates;
 
(vii) a relocation of the Company’s primary offices outside of the Atlanta
metropolitan area;
 
(viii) entering into any business other than, or any transaction outside of, the
normal business activities of the Company and any of its subsidiaries and
related activities other than in connection with a transfer by MDC or any of its
Affiliates of their respective interests in the Company to another wholly-owned
subsidiary of MDC Partners;
 
(ix) the making of any loan to any employee of the Company or any of its
subsidiaries other than reasonable travel and business expense advances in the
ordinary course and consistent with past practices exceeding $10,000, in the
aggregate, at any one time outstanding, other than any loans contemplated by
Article X hereof;
 
(x) any change in the name of the Company; and
 
(xi) the delegation to any Manager or to any committee of the Board of Managers
of the Company or any subsidiary or to any officer of the Company or any
subsidiary the power to take any of the actions referred to in the foregoing
clauses before obtaining the authorization required by this Section;
 
provided that, notwithstanding anything in the foregoing to the contrary,
nothing in this clause (a) shall require the consent of the holders of the Class
B Units or Class C Units in connection with or related to a purchase of Units by
the Company or MDC pursuant to Article X hereof (including, without limitation,
any incurrence of indebtedness in connection therewith) or any subsequent sale
or issuance of an equal number of Units, options to purchase an equal number of
Units or other equity-based awards with respect to an equal number of Units by
MDC or the Company to any employee, director or consultant of the Company.
 
(b) As long as this Agreement is in full force and effect, the Company shall
keep on file at its principal office a copy of this Agreement. The Company shall
make such copy available to any Member during normal business hours and upon
reasonable advance written notice.
 
15

--------------------------------------------------------------------------------


 
(c) As long as this Agreement is in full force and effect, the Company and the
Members agree that they shall cause any and all subsidiaries of the Company to
comply with the provisions of this Section 4.1 to the extent such provisions are
applicable to such subsidiary.
 
(d) The parties hereto further agree that the operations of the Company and its
subsidiaries shall be conducted (i) to participate in the overall cash
management and banking program of MDC Partners as set forth on Schedule 4.1(d)
hereto (the “MDC Cash Management Program”), and (ii) to comply on a timely basis
with the financial reporting and budgeting procedures, as well as internal
controls over financial reporting, of MDC Partners as from time to time in
effect, which procedures require the approval of an annual operating budget,
capital expenditure budget and cash flow projections and require management of
operating companies to seek approval prior to material deviations from such
budgets. If any Affiliate of MDC Partners (other than the Company or any of its
subsidiaries) fails to meet its obligations under the MDC Cash Management
Program, then MDC Partners shall satisfy such obligations to the extent that
such Affiliate failed to do so.
 
(e) The parties hereto further agree that the Company shall hereby adopt, and
shall take appropriate steps to cause the employees of the Company to comply
with, the Code of Conduct of MDC Partners, as the same may be amended from time
to time.
 
(f) Notwithstanding anything to the contrary contained in this Agreement, in
consideration for the payment of the Purchase Price under Section 2.1 of the
Purchase Agreement and for other good and valuable consideration, the parties
hereto hereby (i) agree that MDC Partners and/or any of its Affiliates, in
connection with its or any of its Affiliates’ current or future credit
facilities, debt offerings (including, without limitation, senior, subordinated
or mezzanine debt issued in a public offering or a Regulation S or Rule 144A
private placement) or any other debt agreements, shall be entitled to: (w)
pledge or grant a security interest in or otherwise have a lien placed upon
MDC’s Membership Interests; (x) pledge or grant a security interest in or
otherwise have a lien placed upon the assets and properties of the Company
and/or its subsidiaries; (y) assign all of its rights, benefit, title and
interest in the Company and distributions therefrom, including, without
limitation, all rights and claims pursuant to and under any Put or Call to, or
to an agent or representative on behalf of, its bank or lender or group of banks
or group of lenders or holders of its other senior debt (as applicable and
collectively, the “Lender”); and (z) have the Company and/or its subsidiaries
provide guarantees and such other ancillary security and related documentation
as reasonably required by the Lender from time to time (the items in (w), (x),
(y) and (z) being collectively referred to as an “MDC Financing”); and (ii)
consent unconditionally to (x) the granting of all security and the execution of
all documents required in connection with an MDC Financing and the enforcement
thereof, where applicable, by the Lender; and (y) any transaction by which the
Lender becomes the absolute legal and beneficial owner of any Membership
Interests which have been pledged or assigned by it.
 
16

--------------------------------------------------------------------------------


 
(g) MDC Partners shall cause sufficient working capital to be made available to
the Company as shall be determined by the Board of Managers to be reasonably
necessary to execute upon its approved annual operating and capital expenditure
budgets, but in no event shall MDC Partners or any of its Affiliates be required
to fund losses of the Company or any of its subsidiaries. Such working capital
shall be provided to the Company on terms consistent with the MDC Cash
Management Program and accordingly, neither MDC nor any of its Affiliates shall
be required to provide working capital in the event that the consolidated cash
balance of the Company in the MDC Cash Management Program is negative.
 
(h) The Company shall comply with all applicable federal, state and local laws
and the Company shall provide reasonable assistance to MDC and its Affiliates in
their compliance with all applicable federal, state and local laws, including
without limitation, the provisions of the Sarbanes-Oxley Act of 2002, as amended
from time to time. The Company shall use its reasonable best efforts to
undertake the actions recommended in the 404 Report (as defined in the Purchase
Agreement).
 
Section 4.2   Authority of Managers. Except as set forth below, unless
specifically authorized by a resolution duly adopted by the Managers, no
Manager, solely in his capacity as a Manager, shall have the authority or power
to act as agent for or on behalf of the Company or any other Manager, to do any
act which would be binding on the Company or any other Manager, to incur any
expenditures on behalf of or for the Company, or to execute, deliver and perform
any agreements, acts, transactions or other matters on behalf of the Company.
 
Section 4.3   Number and Qualifications of Managers. As long as Zyman owns Class
B Units in the Company, there shall be five Managers of the Company, of which
MDC shall be entitled to appoint three (3) Managers and Zyman shall be entitled
to appoint two (2) Managers, one of whom shall be Sergio Zyman (each Manager
appointed by Zyman must be a full-time employee of the Company or one of its
subsidiaries) and, in the event that Sergio Zyman no longer serves in the
capacity as “Founder” of the Company, and for so long as the Management
Unitholders own at least 5% of the outstanding Units, the Management Unitholders
shall be entitled to appoint one Manager. No decrease in the number of Managers
shall have the effect of shortening the term of any incumbent Manager. None of
the Managers need be Members of the Company or residents of the State of
Delaware. The current designees of MDC are Miles Nadal, Graham Rosenberg, and
Mitchell Gendel. The other Managers shall be Sergio Zyman and Scott Miller. Upon
closing of the proposed DMG acquisition, the Board of Managers shall be
increased to seven (7) Managers, and David Morey and David Doft (additional MDC
designee) will be added to the Board.
 
Section 4.4   Election and Term of Service. At each annual meeting of Members
held in accordance with this Agreement, the Members may elect Managers to serve
until the next succeeding annual meeting. Subject to Section 4.3, the
individuals receiving the greatest number of votes (determined by number of
Units cast in favor) shall be the Managers. Cumulative voting for the election
of Managers shall not be permitted. Each Manager elected shall serve as Manager
for the term for which he is elected and until his successor shall have been
elected by the Members and qualified or until his earlier death, resignation,
retirement, disqualification or removal in accordance with this Agreement.
 
17

--------------------------------------------------------------------------------


 
Section 4.5   Removal; Filling of Vacancies. As long as Sergio Zyman is the
Chief Executive Officer or the Management Unitholders own at least 5% of the
outstanding Units, only MDC can remove and replace its appointed Managers and
only Zyman or the Management Unitholders, as the case may be, can remove and
replace its or their respective appointed Managers. Following such time as SZ
ceases to be Chief Executive Officer of the Company and the Management
Unitholders cease to own at least 5% of the outstanding Units, the Members by
the required vote as set forth in Section 5.5 shall be entitled to remove any
Manager and to elect for the unexpired term of such Manager so removed another
individual. Upon the resignation, retirement or death of any of the Managers of
the Company, subject to Section 4.3, the Members by the required vote as set
forth in Section 5.5, shall be entitled to elect another Person for the
unexpired term of such Manager.
 
Section 4.6   Place of Meetings. Meetings of the Managers, annual, regular or
special, may be held either in Atlanta, Georgia or Toronto, Ontario, unless
otherwise agreed to by the Managers (including, for as long as Sergio Zyman is
the Chief Executive Officer of the Company, at least one Manager appointed by
MDC and one Manager appointed by Zyman).
 
Section 4.7   Annual Meetings. Annual meetings of the Managers, of which no
notice shall be required, shall be held at the discretion of the Managers
immediately following the annual meeting of Members for the purpose of
designating officers of the Company and the transaction of any other business.
 
Section 4.8   Regular Meetings. The Managers shall notify each of the Members of
regular meetings of the Managers, which meetings shall be held no less
frequently than quarterly on the last business day of each fiscal quarter or at
such times and places as may be fixed from time to time by resolution adopted by
the Managers. Except as otherwise provided by statute, any and all business may
be transacted at any regular meeting. The Managers shall be given reasonable
notice of the date, time and place of any scheduled regular meeting.
 
Section 4.9   Special Meetings. Special meetings of the Managers may be called
by any Manager on not less than forty-eight hours’ notice to each Manager,
either personally or by mail (overnight service), email, telephone, facsimile or
similar communication. Only business within the purpose or purposes described in
the notice of special meeting of Managers may be conducted at the meeting.
 
Section 4.10   Quorum of and Action by Managers. At all meetings of the Managers
the presence of a majority of the number of Managers fixed by or in the manner
provided by this Agreement shall be necessary and sufficient to constitute a
quorum for the transaction of business. Unless otherwise specifically required
by law or this Agreement, the act of a majority of Managers present at a meeting
at which a quorum is present shall be the act of the Managers; provided that
such majority includes the affirmative vote of one MDC Manager. If a quorum
shall not be present at any meeting of the Managers, the Managers present may
adjourn the meeting to another time by giving reasonable notice of the date,
time and place of the adjourned meeting to all Managers. At any such adjourned
meeting at which a quorum is present, any business may be transacted that might
have been transacted at the meeting as originally convened.
 
18

--------------------------------------------------------------------------------


 
Section 4.11   Approval or Ratification of Acts or Contracts by Members. The
Managers, in their discretion, may submit any act or contract for approval or
certification at any annual meeting of the Members, or at any special meeting of
the Members called for the purpose of considering any such act or contract, and
subject to the provisions of Section 4.1(a), any act or contract that shall be
approved or ratified by the holders of a majority of the Units entitled to vote
thereon or such greater percentage as may be provided by any other applicable
provision of this Agreement shall be as valid and binding upon the Company and
upon all the Members as if it shall have been approved or ratified by every
Member of the Company.
 
Section 4.12   Action Without a Meeting. Subject to Section 4.1(a), any action
required or permitted to be taken at any meeting of the Managers may be taken
without a meeting, with prior notice of such contemplated action to each of the
Managers (with no requirement to provide copies to any additional persons
described in Section 14.1 or otherwise), and without a vote, if a consent or
consents in writing, setting forth the action so taken, shall be signed by the
minimum number of Managers that would have been required to approve such action
at a meeting and the writing or writings are filed with the minutes of
proceedings of the Managers. A telegram, telex, cablegram, an email or similar
transmission by a Manager, or a photographic, photostatic, facsimile or similar
reproduction of a writing signed by a Manager, shall be regarded as signed by
the Manager for purposes of this Section 4.12.
 
Section 4.13   Telephone Meetings. Any Manager may participate in any meeting of
Managers by using conference telephone or similar communications equipment by
means of which all individuals participating in the meeting can hear each other,
and participation in a meeting pursuant to this Section shall constitute
presence in person at such meeting.
 
Section 4.14   Interested Managers and Officers. No contract or transaction
between the Company and one or more of its Managers or between the Company and
any other Person in which one or more of its Members, Managers or officers are
shareholders, partners, members, directors, managers or officers, or have a
financial or equity interest, shall be void or voidable solely for this reason,
or solely because the Manager is present at or participates in the meeting of
the Managers which authorizes the contract or transaction, or solely because his
or their votes are counted for such purpose, if: (i) all material facts as to
the relationship or interest and as to the contract or transaction are disclosed
or are known to the Managers, and the Managers in good faith authorize the
contract or transaction by the affirmative vote of a majority of the
disinterested Managers, even though the disinterested Managers be less than a
quorum; (ii) the material facts as to the relationship or interest and as to the
contract or transaction are disclosed or are known to the Members entitled to
vote thereon, and the contract or transaction is specifically approved in good
faith by vote of a majority of the disinterested holders of Units entitled to
vote thereon or such greater percentage as may be provided by any other
applicable provision of this Agreement; or (iii) the contract or transaction is
fair as to the Company as of the time it is authorized, approved or ratified by
the Managers or the Members.
 
Section 4.15   Manager’s Compensation. No Manager shall be entitled to receive
any compensation for attendance at meetings of the Managers or otherwise serving
as a Manager. Nothing in this Agreement shall be construed to preclude any
Manager from serving the Company in any other capacity and receiving proper
compensation therefor.
 
19

--------------------------------------------------------------------------------


 
Section 4.16   Time Devoted to Company. The Managers shall devote such time to
Company business as they deem necessary to manage and supervise the business and
affairs of the Company in an efficient manner; but nothing in this Agreement
shall preclude the employment of any agent, third party or Affiliate to manage
or provide other services with respect to the Company’s assets or business as
the Managers shall determine.
 
Section 4.17   Liability of Managers. Except as expressly provided under the
Act, no Manager shall be liable for the debts, liabilities, contracts or other
obligations of the Company; provided, however, that each Manager shall be liable
for any debts, liabilities, contracts or other obligations of the Company
incurred or agreed to by such Manager without authorization and in violation of
Section 4.2 of this Agreement.
 
Section 4.18   2008 Budget. During calendar year 2008, the Company shall operate
in accordance with the budget attached hereto as Exhibit 4.18.
 
ARTICLE V
 
MEETINGS OF MEMBERS
 
Section 5.1   Annual Meetings. An annual meeting of the Members shall be held on
such date, at such time and at such place as shall be determined by the Managers
and stated in the notice of the meeting. At such meeting, the Members shall
elect the Managers (subject to Section 4.3 above) and transact such other
business as may properly be brought before the meeting.
 
Section 5.2   Special Meetings. Special meetings of the Members, for any purpose
or purposes, unless otherwise prescribed by statute, the Certificate or this
Agreement, may be called by holders of at least a majority of any class of
Units. Only business within the purpose or purposes described in the notice of
special meeting of Members may be conducted at the meeting.
 
Section 5.3   Place of Meetings. Meetings of Members shall be held at such
places, within or without the State of Delaware, as may from time to time be
fixed by the Managers or as shall be specified or fixed in the respective
notices or waivers of notice thereof; provided, however, the Members agree that
such meetings of Members shall be held in Atlanta or Toronto, unless otherwise
agreed upon by the Members.
 
Section 5.4   Notice of Meetings. Written or printed notice (which may be given
by email) stating the place, day and hour of each meeting of the Members and, in
case of a special meeting, the purpose or purposes for which the meeting is
called, shall be delivered not less than five nor more than fifty days before
the date of the meeting, either personally, by mail or by email, by or at the
direction of any Manager or individual calling the meeting, to each Member
entitled to vote at the meeting; provided, however, that notice of any meeting
shall not be required if all Members not receiving notice waive any and all
requirements for giving notice of such meeting of the Members.
 
20

--------------------------------------------------------------------------------


 
Section 5.5   Quorum of and Action by Members. With respect to any matter, the
holders of at least a majority of the Units entitled to vote on that matter,
present in person or represented by proxy shall constitute a quorum of each
meeting of Members for the transaction of business with respect to that matter.
Unless otherwise provided in this Agreement, the Members represented in person
or by proxy at a meeting of Members at which a quorum is not present may adjourn
the meeting until such time and place as may be determined by a vote of the
holders of a majority of the Units represented in person or by proxy at that
meeting. At any such adjourned meeting at which a quorum shall be present or
represented, any business may be transacted that might have been transacted at
the meeting as originally convened. Except as otherwise specifically provided in
this Agreement (including without limitation, the provisions of Section 4.1(a)
hereof) or under applicable law, with respect to any matter the affirmative vote
or consent of the holders of a majority of the Units (voting together as one
class) entitled to vote on that matter and represented in person or by proxy at
a meeting of Members at which a quorum is present shall be the act of the
Members. Unless otherwise provided in this Agreement, once a quorum is present
at a meeting of Members, the Members represented in person or by proxy may
conduct such business as may be properly brought before the meeting until it is
adjourned, and the subsequent withdrawal from the meeting of any Member or the
refusal of any Member represented in person or by proxy to vote shall not affect
the presence of a quorum at the meeting.
 
Section 5.6   Action Without a Meeting. Any action required by the Act to be
taken at any annual or special meeting of Members, or any action which may be
taken at any annual or special meeting of Members, may be taken without a
meeting, with prior notice of such contemplated action to each of the Members
thereof (with no requirement to provide copies to any additional persons
described in Section 14.1 or otherwise), and subject to Section 4.1(a), without
a vote, if a consent or consents in writing, setting forth the action so taken,
shall be signed by the Members holding a majority of all of the Units (or if a
higher percentage of Units is required to take action, such higher percentage).
A telegram, telex, cablegram, an email or similar transmission by a Member, or a
photographic, photostatic, facsimile or similar reproduction of a writing signed
by a Member, shall be regarded as signed by the Member for purposes of this
Section 5.6.
 
Section 5.7   Telephone Meetings. Subject to the provisions of applicable law
and this Agreement regarding notice of meetings, a Member may participate in any
meeting by using conference telephone or similar communications equipment by
means of which all individuals participating in the meeting can hear each other,
and participation in a meeting pursuant to this Section 5.7 shall constitute
presence in person at such meeting, except when a Person participates in the
meeting for the express purpose of objecting to the transaction of any business
on the ground that the meeting was not lawfully called or convened.
 
ARTICLE VI
 
OFFICERS
 
Section 6.1   Officers. The Managers may designate one or more individuals (who
may or may not be Managers) to serve as officers of the Company. The Company
shall have such officers as the Managers may from time to time determine. Any
two or more offices may be held by the same individual. An officer of the
Company shall have the duties and responsibilities consistent with his position
and shall perform such duties and responsibilities as shall from time to time be
prescribed or delegated to him by the Managers, subject to the terms of any
employment agreement with the Company or one of its subsidiaries to which such
officer may be a party. The Managers agree that the officers shall be authorized
to take the actions set forth on Exhibit 6.1 hereto without further approval of
the Managers.
 
21

--------------------------------------------------------------------------------


 
 
ARTICLE VII
 
ACCOUNTING AND TAX MATTERS; REPORTS; BANKING
 
Section 7.1   Books and Records. At all times during the continuance of the
Company, the Company shall maintain and cause each of its subsidiaries, if any,
to maintain, at their respective principal place of business, separate books of
account that shall show a true and accurate record of all costs and expenses
incurred, all charges made, all credits made and received and all income derived
in connection with the operation of their respective businesses in accordance
with United States generally accepted accounting principles, consistently
applied from year to year (“GAAP”). Such books of account, together with a copy
of this Agreement and of the Certificate, shall at all times be maintained at
the principal place of business of the Company, shall be open to inspection and
examination at reasonable times by each Member and its duly authorized
representative for any purpose reasonably related to such Member’s interest as a
Member of the Company.
 
Section 7.2   Capital Accounts. Each Member’s initial individual capital account
(the “Capital Account”) shall be as set forth on Schedule 3.1 and adjusted
pursuant to Section 3.1. Each Capital Account shall be maintained by the Company
for each Member as provided below:
 
(a) Each Member’s Capital Contributions when made shall be credited to such
Member’s Capital Account. The Capital Account of each Member shall, except as
otherwise provided in this Agreement, be (i) credited with the amount of cash
and the fair market value of any property contributed to the Company by such
Member or its predecessor in interest (net of liabilities secured by such
contributed property that the Company is considered to assume or take subject to
under Section 752 of the Code), (ii) credited with the amount of any Profits or
items of income allocated to such member under Section 3.3 or its predecessor in
interest for federal income tax purposes, (iii) debited by the amount of any
Loss or items of deductions allocated to such member under Section 3.3 or its
predecessor in interest for federal income tax purposes, and (iv) debited by the
amount of cash or the fair market value of any property distributed to such
Member its predecessor in interest (net of liabilities secured by such
distributed property that such Member is considered to assume or take subject to
under Section 752 of the Code). Immediately prior to any distribution of
property by the Company, the Members’ Capital Accounts shall be adjusted, as
required by Treasury Regulation Section 1.704-1(b)(2).
 
(b) Any adjustments of basis of Company property provided for under Sections 734
and 743 of the Code and comparable provisions of state law (resulting from an
election under Section 754 of the Code or comparable provisions of state law)
shall not affect the Capital Accounts of the Members except to the extent
required by Treasury Regulation § 1.704-1(b)(2)(iv)(m), and the Members’ Capital
Accounts shall be debited or credited pursuant to the terms of this Section 7.2
as if no such election had been made.
 
22

--------------------------------------------------------------------------------


 
(c) It is the intention of the parties that the Capital Account of each Member
be kept in the manner required under Treasury Regulation § 1.704-1(b)(2)(iv).
 
(d) Capital Accounts shall be adjusted, in a manner consistent with this Section
7.2, to reflect any adjustments in items of Company Profits, Losses, income,
gain or deduction that result from amended returns filed by the Company or
pursuant to an agreement by the Company with the Internal Revenue Service or a
final court decision.
 
(e) The “Unit Capital Account” of any Unit owned by a Member shall be equal to
the Capital Account of such Member divided by the number of Units owned by such
Member. Upon a transfer of Class B Units pursuant to Article X hereof, an
allocable portion of the Class B Member’s Capital Account with respect to such
Class B Units shall be transferred to the purchaser of such Units.
 
Section 7.3   Tax Matters Partner. The Managers shall appoint one of the Members
as the tax matters partner (“TMP”) under Section 6231 of the Code, and until the
Managers shall appoint another Member, such TMP shall be MDC. The TMP shall
inform each other Member of all significant tax matters that may come to its
attention (including, without limitation, any tax audits of the Company) and
shall forward to each other Member copies of all written communications it may
receive in that capacity. The TMP will permit each Member to participate in any
conferences or meetings with any taxing authority relating to any tax audit of
the Company and any subsequent administrative or judicial proceedings. Nothing
in this Section 7.3 shall limit the ability of any Member to take any action in
its individual capacity with respect to tax audit matters that is left to the
determination of an individual Member under Sections 6221 through 6233 of the
Code or under any similar state or local provision. The TMP shall be entitled to
the indemnification provided by the Company as set forth in Article XI.
 
Section 7.4   Tax Elections. The TMP shall make the following elections on
behalf of the Company:
 
(a) To elect the fiscal year ending December 31 as the Company’s fiscal year;
 
(b) To elect the accrual method of accounting and partnership tax treatment;
 
(c) To elect, in accordance with Sections 195 and 709 of the Code and applicable
Treasury Regulations and comparable state law provisions, to treat all
organization costs of the Company as deferred expenses amortizable over 180
months;
 
(d) To elect under Section 754 of the Code to adjust the basis of the Company’s
assets pursuant to Sections 734 and 743 of the Code; and
 
(e) To elect with respect to such other federal, state and local tax matters as
the Managers shall determine from time to time.
 
23

--------------------------------------------------------------------------------


 
Section 7.5   Bank Accounts; Investment of Company Funds. The Managers shall
cause one or more accounts to be maintained in the name of the Company in one or
more banks, which accounts shall be used for the payment of expenditures
incurred in connection with the business of the Company and in which shall be
deposited any and all receipts of the Company. All amounts shall be and remain
the property of the Company and shall be received, held and disbursed for the
purposes specified in this Agreement. There shall not be deposited in any of
such accounts any funds other than funds belonging to the Company, and no other
funds shall in any way be commingled with such funds. The Managers may invest or
cause to be invested the Company funds in any manner which the Managers deem
appropriate, in their discretion, and is consistent with prudent business
practices. Notwithstanding anything in this Section 7.5 to the contrary, the
Company and/or its subsidiaries shall maintain such accounts and deposit the
funds of the Company and its subsidiaries in such manner as may be required or
advisable in connection with (i) the MDC Cash Management Program during the
Company’s participation in the program or (ii) an MDC Financing.
 
Section 7.6   Signature of Negotiable Instruments. All bills, notes, checks or
other instruments for the payment of money shall be signed or countersigned by
such officer, officers, agent or agents, and in such manner, as are permitted by
this Agreement and as from time to time may be prescribed by resolution (whether
general or special) of the Managers.
 
ARTICLE VIII
 
COVENANTS OF THE MEMBERS
 
Section 8.1   Independent Accountants. Notwithstanding anything to the contrary
in this Agreement, MDC shall be entitled to appoint the independent public
accountants of the Company to audit the Company’s financial statements.
 
ARTICLE IX
 
DISSOLUTION, LIQUIDATION AND TERMINATION
 
Section 9.1   Dissolution. The Company shall be dissolved upon the first to
occur of either of the approval of the Members or the entry of a decree of
judicial dissolution under the Act. As promptly as possible following the
occurrence of either of the foregoing events effecting the dissolution of the
Company, a Manager of the Company shall execute a statement of intent to
dissolve, in such form as shall be prescribed by the Secretary of State of
Delaware.
 
Section 9.2   Liquidation. Upon dissolution of the Company, the Members shall
appoint a Manager as liquidating trustee, who shall immediately commence to wind
up the Company’s affairs; provided, however, that a reasonable time shall be
allowed for the orderly liquidation of the assets of the Company and the
satisfaction of liabilities to creditors so as to enable the Members to minimize
the normal losses attendant upon a liquidation. Any distribution to the Members
in liquidation of the Company shall be made by the later of the end of the
taxable year in which the liquidation occurs or 90 days after the date of such
liquidation. Notwithstanding any provisions in this Agreement to the contrary,
no Member shall be obligated to restore a deficit balance in its Capital Account
at any time. The proceeds of liquidation shall be distributed, as realized, in
the manner provided in the Act, pursuant to Section 3.4. Subject to the
immediately following sentence, the Members shall continue to share Profits and
Losses during liquidation in the same proportions, as specified in Section 3.3
hereof, as before liquidation. Notwithstanding anything to the contrary herein,
the Managers shall in their good faith discretion (and in a manner which
reflects the economic interests of the Members consistent with the intent of the
transactions set forth in this Agreement and the Purchase Agreement) allocate
items of income, gain, deduction, and loss for the year of liquidation (and for
earlier years if necessary to the extent then possible) so as to give Members
positive Capital Account balances, immediately before the distributions provided
for in the second preceding sentence, equal to the amount (if any) that would be
distributed to Members if distributions were made in accordance with Section
3.4(a) hereof. In the event that such Manager is unable to perform in his
capacity as liquidating trustee due to bankruptcy, dissolution, death,
adjudicated incompetency or any other termination of such Manager as an entity,
the liquidating trustee shall be a Person approved by the unanimous vote of the
Membership Interests. With respect to this provision, the term “liquidation”
shall have the same meaning as set forth in Treasury Regulation
§1.704-1(b)(2)(ii) as in effect at such time, provided that the events specified
in Section 10 shall not be deemed a “liquidation”.
 
24

--------------------------------------------------------------------------------


 
Section 9.3   Termination. The Company shall terminate when all of the assets of
the Company have been distributed in the manner provided for in this Article IX,
and the Certificate shall have been canceled in the manner required by the Act.
 
Section 9.4   Claims of the Members. Members and former Members shall look
solely to the Company’s assets for the return of their Capital Contributions,
and if the assets of the Company remaining after payment of or due provision for
all debts, liabilities and obligations of the Company are insufficient to return
such Capital Contributions, the Members and former Members shall have no
recourse against the Company or any other Member.
 
ARTICLE X
 
RESTRICTIONS ON TRANSFERS; LIQUIDITY RIGHTS
 
Section 10.1   Transfer by the Members.
 
(a) Except as provided in the next sentence, no holder of Class B Units shall
directly or indirectly sell, transfer, assign, pledge, encumber, hypothecate,
distribute, dividend or similarly dispose of, either voluntarily or
involuntarily, or enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, assignment, pledge,
encumbrance, hypothecation, distribution, dividend or similar disposition of
(collectively, “transfer”) any Class B Unit without the consent of MDC (which
shall not be unreasonably withheld in connection with a transfer to any trust
for the benefit of a holder of Class B Units or his or her immediate family for
estate planning purposes), except in a transaction pursuant to this Article X.
Class A Units and any Class B units held by MDC or its transferees shall be
freely transferable, directly or indirectly, without restriction.
 
(b) Notwithstanding anything in the foregoing to the contrary, a Management
Unitholder may offer to sell any or all of its Class B Units (for purposes of
this Section 10.1, the “Subject Units”) to the following Persons in accordance
with the following procedures:
 
25

--------------------------------------------------------------------------------


 
(i) such Management Unitholder shall first offer to sell such Subject Units to
the Company and the Company shall have the exclusive right to purchase such
Subject Units for a period of 30 days following the later of (x) the receipt of
the notice referred to in Section 10.1(c) and (y) the day that is six months and
one day after such Subject Units were acquired by the Management Unitholder; and
 
(ii) in the event that not all of the Subject Units are purchased pursuant to
clause (i) above by the end of the period specified therein, such Management
Unitholder shall offer to sell such unsold Subject Units to MDC and MDC shall
have the exclusive right to purchase such Subject Units for a period of 30 days
following the termination of the period set forth in clause (i) above. For
purposes of this Section 10.1, the Persons described in clauses (i) and (ii) are
known collectively as the “Purchasers”.
 
(c) In order for a Management Unitholder to exercise its right to sell its Class
B Units pursuant to Section 10.1(b), such Management Unitholder shall deliver a
written notice to the Company of its intention to sell its Units pursuant to
this Section 10.1, which notice shall set forth the number of Subject Units
being offered for sale and the FMV (as defined in Section 10.10) per Unit (which
may be the most recent determination made by the Board of Managers). Each
Purchaser may exercise its rights under this Section 10.1 by delivering a
written notice to the selling Management Unitholder. The purchase and sale of
the Units upon the exercise of an offer to sell pursuant to Section 10.1(b)
shall be made in accordance with the applicable provisions of Section 10.10.
 
Section 10.2   Special Unit Call; Special Unit Put; Eight Year Call.
 
(a) Subject to Section 10.2(d), at any time during the period commencing on the
fifth anniversary of the Effective Time in the case of the Management
Unitholders, and the third anniversary of the Effective Time in the case of
Zyman, and ending, solely in the case of the Management Unitholders, on the day
prior to the eighth anniversary of the Effective time (such period being
referred to herein as the “Special Unit Call Period”) (it being understood that
with respect to Zyman, the right of MDC to call the Special Zyman Units shall
continue indefinitely), MDC shall have the right (but not the obligation),
exercisable no more than once in any twelve-month period (but which may be
exercised for all or a portion of such Units upon each such exercise) with
respect to each of Zyman and each Management Unitholder, to require Zyman and
each Management Unitholder to sell to it (such right, the "Call"), in the case
of Zyman, up to an aggregate of 2,750,000 Units (such number of Units, the
"Special Zyman Units") from time to time, and in the case of each Management
Unitholder, up to an aggregate of such Management Unitholder's Pro Rata Portion
(as defined in Section 13.1) of 3,250,000 Units during the Special Unit Call
Period (such Call, the "Special Unit Call"); provided that MDC shall not be
entitled to Call any Units from a Member until the day that is six months and
one day after the date on which such Units were acquired by such Member. The
purchase and sale of Units upon the exercise of a Special Unit Call shall be
made in accordance with the applicable provisions set forth in Section 10.10.
Any Call Exercise Notice delivered pursuant to this section or any other
relevant section of this Article X shall set forth the number of Units subject
to the Call. The Special Zyman Units subject to the Special Unit Call at any
time shall be reduced by any Special Zyman Units purchased by MDC pursuant to
Section 10.2(b).
 
26

--------------------------------------------------------------------------------




(b) Subject to Section 10.2(d), at any time on or after April 1, 2008, and so
long as, prior to such date, the engagement of Sergio Zyman & Company
(“Servicer”) pursuant to that certain Personal Service Agreement dated April 1,
2007 (as amended from time to time, the “PSA”) has not been terminated under any
of the circumstances described in Section 10.4(a) (it being understood that the
right of Zyman to put the Special Zyman Units described herein shall continue
indefinitely; provided that, if Servicer’s engagement pursuant to the PSA is
terminated as described in Section 10.4(a), Zyman's rights under this Section
10.2(b) shall automatically terminate), Zyman shall have the right (but not the
obligation), exercisable not more than once in any twelve-month period (but,
which may be exercised for all or a portion of such Units upon each such
exercise), to require MDC to purchase from it (such right, the "Put" (which term
shall apply to any similar right held by Zyman or a Management Unitholder under
this Article X)), the Special Zyman Units (such Put, the "Special Unit Put");
provided that Zyman shall not be entitled to Put any Units until the day that is
six months and one day after the date on which such Units were acquired by
Zyman; and provided further, not more than one-half of the Special Zyman Units
may be put by Zyman by delivery of a Put Exercise Notice issued prior to
April 1, 2009. Subject to the foregoing, Zyman may exercise the Special Unit Put
by delivering written notice of exercise ( a "Put Exercise Notice" (which term
shall apply to any notice of exercise of a Put pursuant to this Article X) and
together with a Call Exercise Notice, an "Exercise Notice") to MDC on or after
April 1, 2008. The purchase and sale of the Special Zyman Units upon the
exercise of a Special Unit Put shall be made in accordance with the applicable
provisions set forth in Section 10.10. Any Put Exercise Notice delivered
pursuant to this section or any other relevant section of this Article X shall
set forth the number of Special Zyman Units subject to the Put. The Special
Zyman Units subject to the Special Unit Put at any time shall be reduced by any
Special Zyman Units purchased by MDC pursuant to Section 10.2(a).
 
(c) At any time on or after the eighth anniversary of the Effective Time (the
“Eighth Anniversary Call Period”), MDC shall have the right (but not the
obligation) to Call any and all Units then owned by Zyman (such right, the
“Eight Year Call”); provided that MDC shall not be entitled to Call any Units
from Zyman until the day that is six months and one day after the date on which
such Units were acquired by Zyman. MDC may exercise the Eight Year Call by
delivering a Call Exercise Notice to Zyman during the Eighth Anniversary Call
Period. The purchase and sale of the Units upon the exercise of a Call shall be
made in accordance with the applicable provisions set forth in Section 10.10.
 
(d) Notwithstanding the foregoing, if the Revenues for the twelve months ending
on the date of an Exercise Notice (such date, the “Exercise Date”) are less than
the average Revenues for the two consecutive twelve month periods immediately
preceding the month of the Exercise Date, then neither MDC nor Zyman may
exercise the Special Unit Call or the Special Unit Put, as applicable, in such
year.
 
Section 10.3   Put and Call of Zyman Units upon Involuntary Termination of
Servicer’s Engagement Pursuant to the PSA.
 
(a)  Notwithstanding the Put and Call Periods described in Section 10.2(a) and
Section 10.2(b) above, in the event that during the period commencing on the
date hereof and ending on the eighth anniversary of the Effective Time (such
period, the “Zyman Involuntary Termination Period”) Servicer shall no longer be
engaged under the PSA by reason of SZ’s death, Disability (as defined in the
PSA), a termination of Servicer under the PSA by the Company without Cause, or a
termination by Servicer for Good Reason under the PSA, then
 
27

--------------------------------------------------------------------------------


 
(i) Zyman shall be entitled to Put all or a portion of its Units to the Company
(the “Zyman Termination Put”) pursuant to and in accordance with the applicable
provisions of Section 10.10; provided, that Zyman shall not be entitled to Put
any Units that it has held for a period of six months or less. Zyman may
exercise the Zyman Termination Put by delivering a Put Exercise Notice to the
Company anytime during the Zyman Involuntary Termination Period. The Company
shall be entitled to assign its obligation to purchase all or a portion of such
Units Put by Zyman to MDC; and
 
(ii) the Company shall be entitled to Call (the “Company Termination Call”) all
or a portion of Zyman’s Units pursuant to and in accordance with the applicable
provisions of Section 10.10 and, to the extent that the Company has not
exercised the Company Termination Call, MDC shall be entitled to Call any
remaining Units; provided, that neither the Company nor MDC shall be entitled to
Call any Units which have not been held by Zyman for at least six months. Each
of the Company and MDC may exercise the Company Termination Call by delivering a
Call Exercise Notice to Zyman anytime during the Zyman Involuntary Termination
Period.
 
(b) Any Units which have not been purchased pursuant to this Section 10.3 during
the Zyman Involuntary Termination Period shall become subject to the Eight Year
Call.
 
Section 10.4   Call for Zyman Units upon Servicer Resignation Prior to Third
anniversary of Effective Time; Termination for Cause.
 
(a) Notwithstanding the Call Periods described in Section 10.2(a) above, in the
event that Servicer voluntarily terminates its engagement with the Company
pursuant to the PSA at any time prior to the third anniversary of the Effective
Time (other than for Good Reason) or in the event that Servicer’s engagement is
terminated by the Company for Cause pursuant to the PSA at any time, then the
Company shall have the right to Call all or a portion of Zyman’s Units pursuant
to and in accordance with the applicable provisions of Section 10.10 and, to the
extent that the Company has not exercised the Call, MDC shall be entitled to
Call any remaining Units; provided that neither the Company nor MDC shall be
entitled to Call any Units which Zyman has not held for a period of at least six
months. Each of the Company and MDC may exercise the Call by delivering a Call
Exercise Notice to Zyman. Upon the occurrence of a termination of Servicer’s
engagement pursuant the PSA described in this Section 10.4, Zyman shall no
longer be entitled to exercise the Special Unit Put.
 
(b) Any Units which have not been purchased pursuant to this Section 10.4 on or
before the eighth anniversary of the Effective Time shall become subject to the
Eight Year Call.
 
28

--------------------------------------------------------------------------------


 
Section 10.5   Call for Zyman Units upon Servicer Resignation On or Following
the Third Anniversary of Effective Time and Prior to the Eighth Anniversary of
the Effective Time.
 
(a) Notwithstanding the Call Periods described in Section 10.2(a) above, in the
event that Servicer voluntarily terminates its engagement with the Company
pursuant to the PSA at any time on or following the third anniversary of the
Effective Time and prior to the eighth anniversary of the Effective Time
(including, without limitation, if Servicer gives written notice of his
intention not to renew the term of Servicer’s engagement pursuant to the terms
of the PSA), then the Company shall have the right to Call all or a portion of
Zyman’s Units pursuant to and in accordance with the applicable provisions of
Section 10.10 and, to the extent that the Company has not exercised the Call,
MDC shall be entitled to Call any remaining Units; provided that neither the
Company nor MDC shall be entitled to Call any Units which Zyman has not held for
a period of at least six months. Each of the Company and MDC may exercise the
Call by delivering a Call Exercise Notice to Zyman.
 
(b) Any Units which have not been purchased pursuant to this Section 10.5 on or
before the eighth anniversary of the Effective Time shall become subject to the
Eight Year Call.
 
Section 10.6   Put and Call for Management Unitholders’ Units upon Termination
of Employment. In the event that a Management Unitholder shall no longer be an
employee of the Company or any of its subsidiaries by reason of such Management
Unitholder’s death, Disability, a termination by the Company without Cause or a
termination by such Management Unitholder for Good Reason, then:
 
(a) such Management Unitholder shall be entitled to Put any such Units to the
Company at a price per Unit equal to the FMV by delivering a Put Exercise Notice
to the Company (“Manager Termination Put”); provided that such Management
Unitholder shall not be entitled to Put any Units which have not been held by
such Management Unitholder for a period of at least six months. The Company
shall be entitled to assign its obligation to purchase all or a portion of such
Units to MDC; and
 
(b) the Company shall be entitled to Call (the “Manager Termination Call”) all
or a portion of such Management Unitholder’s Units pursuant to and in accordance
with the applicable provisions of Section 10.10 and, to the extent that the
Company has not exercised the Manager Termination Call, MDC shall be entitled to
Call any remaining Units; provided that neither the Company nor MDC shall be
entitled to Call any Units which have not been held by such Management
Unitholder for a period of at least six months. Each of the Company and MDC may
exercise the Manager Termination Call by delivering a Call Exercise Notice to
the Management Unitholder.
 
29

--------------------------------------------------------------------------------


 
Section 10.7   Call for Management Unitholders’ Units Upon Resignation of a
Management Member; Termination for Cause. Notwithstanding the Call Periods
described in Section 10.2(a) above, in the event that a Management Unitholder
voluntarily terminates his employment with the Company (other than a termination
for Good Reason) or in the event that such Management Unitholder’s employment is
terminated by the Company for Cause at any time, then the Company shall have the
right to Call any or all of such Management Unitholder’s Units pursuant to and
in accordance with the applicable provisions of Section 10.10 and, to the extent
that the Company has not exercised the Call, MDC shall be entitled to Call any
remaining Units; provided that neither the Company nor MDC shall be entitled to
Call any Units which have not been held by such Management Unitholder for a
period of at least six months. Each of the Company and MDC may exercise the Call
by delivering a Call Exercise Notice to the Management Unitholder.
 
Section 10.8   Sale of Units by Zyman to the Company.
 
(a) The Company has established the restricted Unit purchase plan set forth as
Exhibit 10.8 (the “Plan”), pursuant to which it will offer to sell up to
4,379,374 Units to employees of the Company, from time to time. Such Units shall
be offered for sale to such employees designated by the Chief Executive Officer
of the Company and approved by MDC from time to time (the “Employee Offerees”),
in accordance with the following schedule:
 
(i) 2,360,000 Units will be offered to the Employee Offerees on or as soon as
reasonably practicable after the Closing Date (as defined in the Purchase
Agreement) for a period of 60 days;
 
(ii) 1,000,000 Units plus any Units not sold pursuant to clause (i) above will
be offered to the Employee Offerees on or before the first anniversary of the
Closing Date for a period of 60 days;
 
(iii) 1,000,000 Units plus any Units not sold pursuant to clauses (i) and (ii)
above will be offered to the Employee Offerees on or before the second
anniversary of the Closing Date for a period of 60 days; and
 
(iv) any Units not purchased pursuant to clauses (i), (ii) and (iii) will be
offered to the Employee Offerees on or before the third anniversary of the
Closing Date for a period of 60 days;
 
provided, that in the event that Servicer shall no longer be engaged by the
Company pursuant to the PSA as a result of SZ’s death or Disability (as defined
in the PSA), the Company shall immediately offer to sell to the applicable
Employee Offerees any of the 4,379,374 Units which have not previously been
offered pursuant to this Section 10.8(a) and, provided further, that Zyman shall
be required to hold (and may not Put pursuant to Section 10.3) a number of Units
equal to such Units until the 60th day following the date of SZ’s death or the
date on which Servicer’s engagement pursuant to the PSA is terminated as a
result of SZ’s Disability, as the case may be and shall be required to hold
until the closing of the purchase any Units subscribed for pursuant to the
offering.
 
(b) Such Units shall be offered to the Employee Offerees pursuant to clause (a)
for FMV (as determined based on the most recent valuation prior to the date of
each offer) and the consideration in respect of such Units shall be in the form
of cash and/or notes payable by the Employee Offerees to the Company
substantially in the form of Exhibit 10.8 (each a “Purchase Note”) or, at the
election of the relevant Buyer (as defined below), cash.
 
30

--------------------------------------------------------------------------------


 
(c) In the event that all of the 4,379,374 Units have not been subscribed for by
the Employee Offerees pursuant to clause (a) by the 61st day after the date on
which Units are offered pursuant to clause (a)(iv) above and purchased by such
Employee Offerees within the time period set forth in Section 10.10(d) to the
extent such Units have been subscribed for, the Company shall create a plan
pursuant to which it shall offer to the Employee Offerees the option to purchase
any such unsold Units beginning no later than the 90th day after the third
anniversary of the Effective Time, which option may be exercised on or before
the fifth anniversary of the Effective Time (such period, the “Option Period”)
at a price equal to the FMV per Unit as of the date of such offer (such option,
the “Employee Option”). The consideration paid by an Employee Offeree upon the
exercise of such Employee Option shall be cash in an amount equal to no less
than $0.50 per purchased Unit (or such lesser cash amount as determined by the
Board of Managers, in its sole discretion) and a Purchase Note for the remaining
consideration. Notwithstanding anything in this Agreement to the contrary
(including Sections 10.3 and 10.4), during the Option Period, Zyman shall be
required to hold a number of Units at least equal to the number of Units subject
to the Employee Option (as such number may be reduced from time to time).
 
(d) For each Unit sold by the Company pursuant to this Section 10.8 Zyman shall
sell and the Company shall purchase or redeem one Unit from Zyman and in
consideration therefor the Company shall pay and assign to Zyman the cash and/or
Purchase Notes paid to the Company by any holder in respect of such Units;
provided that the Company shall not purchase or redeem any Units which have not
been held by Zyman for a period of at least six months.
 
Section 10.9   Binding Obligations Upon Exercise of a Put, a Call or an Offer to
Sell. Upon the proper delivery of an Exercise Notice in respect of the exercise
of a Put by a Seller or a Call by a Buyer or a notice of an Offer to Sell by the
Management Unitholders or the Company, any such Seller shall be obligated to
sell the Units subject to the Call or the Offer to Sell or which it has agreed
to sell pursuant to a Put as set forth in the applicable notice and any such
Buyer shall be obligated to buy the Units subject to the Put or which it has
agreed to purchase pursuant to an Offer to Sell or a Call as set forth in the
applicable notice, in each case, in accordance with the applicable provisions of
Section 10.10.
 
Section 10.10   Put/Call Purchase Price.
 
(a) Calculation/Payment of the Put/Call Purchase Price.
 
(i) In connection with the exercise of any Put pursuant to Section 10.2(b) or
Section 10.3(a) or any Call pursuant to Section 10.2(a), Section 10.3(a) or
Section 10.5, or Call of the Special Zyman Units pursuant to the Eight Year
Call, each Buyer shall calculate and pay to Zyman or the Management Unitholders,
as applicable, the following amounts (collectively, the “Put/Call Purchase
Price”):
 
(x) within 5 Business Days following the determination of PBT for YP-1, but in
no event earlier than the Article X Closing Date (as defined in Section 10.10(d)
hereof), an amount (the “First Payment”) equal to:
 
31

--------------------------------------------------------------------------------


 


AP
×
{
(PBT for YP-1)
×
4.75
}
3

 
(y) within 5 Business Days following the determination of PBT for YP, but in no
event earlier than the Article X Closing Date), an amount (the “Second Payment”)
equal to:
 
{
AP ×
(((PBT for YP-1) + (PBT for YP)) × 4.75)
}
 – {First Payment}
3



(z) within 5 Business Days following the determination of PBT for YP+1, but in
no event earlier than the Article X Closing Date), an amount (the “Final
Payment”) equal to:
 
{
AP ×
(
((PBT for YP-1) + (PBT for YP)
+ (PBT for YP+1))
× AM
)
}
 –{First Payment + Second Payment}
3



(ii) In connection with the exercise of the Eight Year Call (except to the
extent such Eight Year Call relates to the Special Zyman Units to which clause
(i) above shall apply) and a Call pursuant to Section 10.4(a), the Buyer shall
calculate and pay to Zyman the product of 50% multiplied by the Put/Call
Purchase Price; provided that in connection with a Call pursuant to Section
10.4(a) because Servicer voluntarily terminates its engagement with the Company
pursuant to the PSA, the price paid for any Zyman Special Units shall be the
Put/Call Purchase Price.
 
(iii) In connection with the exercise of a Call pursuant to Section 10.7 or an
option pursuant to Section 10.8(c) or a Put pursuant to Section 10.6, the Buyer
shall pay to the applicable seller the product of the number of Units being
purchased and the FMV per Unit.
 
(b) Other Definitions.
 
(i) “AM” shall mean the multiple based on applicable PBT Margin and CRGR, as set
forth below:
 
PBT Margin
 
Multiple Range
     
CRGR <=10%
 
CRGR >=25%
 
< 30%
   
4.0
   
4.0
 
>= 30% & < 35%
   
4.0
   
4.5
 
>= 35% & < 40%
   
4.5
   
5.0
 
>= 40%
   
5.0
   
5.5
 

 
32

--------------------------------------------------------------------------------


 
To the extent that CRGR and/or PBT Margin are within the ranges noted above, the
applicable multiple shall be prorated accordingly.
 
(ii) “Applicable Percentage” or “AP” shall mean the percentage that the Class B
Units being sold and purchased pursuant to a Put or Call represents out of the
total number of issued and outstanding Units, regardless of class.
 
(iii) “Cumulative Revenue Growth Rate” or “CRGR” shall mean the cumulative
annual percentage growth rate in Revenues for the three-year period ending
December 31 of YP+1 (based on the applicable Base Revenues). CRGR shall be
calculated as follows:
 
CRGR =
[(
Revenues for YP + 1
Base Revenues
)
1/3
– 1
]
× 100%



For purposes of calculating CRGR, the base revenues (“Base Revenues”) shall be
the Revenues for YP-2.
 
(iv) “FMV” shall mean, with respect to any Units, the price that would be paid
for such Units, assuming a willing seller and a willing buyer, as determined in
good faith by the Board of Managers of the Company from time to time (and no
less frequently than annually) with the advice of an independent appraiser
selected by the Board of Managers of the Company.
 
(v) “Market Value” with respect to the First Payment, Second Payment and Final
Payment, as the case may be, shall be the average of the closing prices per
share of MDC Stock in United States dollars reported on the NASDAQ Stock Market
for the 20 consecutive trading days ending three trading days immediately prior
to the date the First Payment, Second Payment, Final Payment, as the case may
be, are required to be paid pursuant to Sections 10.10(a)(i)(x), (y), and (z),
respectively. The closing price for each day shall be the closing price on the
NASDAQ Stock Market.
 
(vi) “Measuring Period” shall mean, as applicable, (x) the calendar year or
years included in the applicable Put/Call Purchase Price calculation under
Section 10.10(a) above or (y) any Distribution Period Calendar Year.
 
(vii) “PBT Margin” for the Measuring Period shall equal the percentage
equivalent of the quotient determined by dividing (a) the total PBT plus Class C
PBT for the Measuring Period, by (b) the total Revenues for the Measuring
Period. For purposes of this Agreement, the PBT Margin shall be rounded up or
down, as the case may be, to the nearest one-tenth of one percent.
 
(viii) “Revenues” during each relevant calendar year or other period, as
applicable, shall mean consolidated revenues of the Company and its subsidiaries
determined in accordance with GAAP, consistently applied with the accounting
principles and procedures historically utilized by the Company.
 
33

--------------------------------------------------------------------------------


 
(ix) “YP” shall mean the calendar year in which the respective Put or Call was
exercised by proper delivery of an Exercise Notice.
 
(x) “YP+1” shall mean the calendar year immediately following YP.
 
(xi) “YP+2” shall mean the calendar year immediately following YP+1.
 
(xii) “YP-1” shall mean the calendar year immediately preceding YP.
 
(xiii) “YP-2” shall mean the calendar year immediately preceding YP-1.
(c) Accounting Procedures.
 
(i) Upon the exercise of (x) a Put pursuant to Section 10.2(b) or Section
10.3(a) or (y) a Call pursuant to Section 10.2(a), Section 10.2(c), Section
10.4(a) or Section 10.5(a) involving the sale of Units representing at least 2%
of the outstanding Units, MDC shall, and upon the exercise of any Put or Call
pursuant to any of the foregoing sections involving the sale of Units
representing less than 2% of the outstanding Units, MDC may at its option, cause
KPMG LLP, or another independent national accounting firm chosen by MDC (the
“Accountants”), as soon as practicable after the end of years YP, YP+1 and YP+2,
to prepare in accordance with GAAP, a report containing an audited consolidated
balance sheet of the Company and its subsidiaries, if any, as of the close of
business on the anniversary of the Effective Time of each such period, and a
related audited consolidated statement of income of the Company and its
subsidiaries, if any, for the relevant year then ended, in each case together
with a statement of the Accountants based upon such report which (x) states that
it was prepared in accordance with this Agreement and (y) sets forth for the
period under examination the applicable calculation of PBT, Revenues, PBT Margin
and AM, and (z) sets forth all adjustments required to be made to such audited
financial statements in order to make the calculations required under this
Section 10.10 (the “Annual Determination”). MDC shall instruct the Accountants
to deliver a copy of each such Annual Determination to Zyman as soon as possible
after the completion of each year and shall use commercially reasonable efforts
to have each such Annual Determination delivered not later than 90 days after
the end of the period to which such Annual Determination relates.
 
(ii) If Zyman does not agree that any Annual Determination correctly states the
applicable calculations of PBT, Revenues, PBT Margin or AM for the period under
examination, Zyman shall promptly (but not later than 30 days after the delivery
of such Annual Determination to Zyman) give written notice to MDC of any
exceptions thereto (in reasonable detail describing the nature of the
disagreement asserted). If Zyman and MDC reconcile their differences, the Annual
Determination shall be adjusted accordingly and shall thereupon become binding,
final and conclusive upon all of the parties hereto and enforceable in a court
of law. If Zyman and MDC are unable to reconcile their differences in writing
within 20 days after written notice of exceptions is delivered to Zyman (the
“Reconciliation Period”), the items in dispute shall be submitted to a mutually
acceptable accounting firm (other than the Accountants) (the “Independent
Auditors”) for final determination, and the Annual Determination shall be deemed
adjusted in accordance with the determination of the Independent Auditors and
shall become binding, final and conclusive upon all of the parties hereto and
enforceable in a court of law. The Independent Auditors shall consider only the
items in dispute and shall be instructed to act within 20 days (or such longer
period as Zyman and MDC may agree) to resolve all items in dispute. If Zyman
does not give written notice of any exception within 30 days after the delivery
of an Annual Determination or if Zyman gives written notification of its
acceptance of an Annual Determination prior to the end of such 30 day period,
such Annual Determination shall thereupon become binding, final and conclusive
upon all the parties hereto and enforceable in a court of law.
 
34

--------------------------------------------------------------------------------


 
(iii) In the event the Independent Auditors are for any reason unable or
unwilling to perform the services required of it under this Section 10.10, then
Zyman and MDC agree to select another mutually acceptable accounting firm to
perform the services to be performed under this Section 10.10 by the Independent
Auditors. If Zyman and MDC fail to select the Independent Auditors as required
by clause (i) above within seven days after the expiration of the Reconciliation
Period or fail to select another accounting firm within seven days after it is
determined that the Independent Auditors will not perform the services required,
either Zyman or MDC may request the American Arbitration Association in Atlanta
(the “AAA”) to appoint an independent firm of certified public accountants to
perform the services required under this Section 10.10 by the Independent
Auditors. MDC, on the one hand, and Zyman, on the other hand, shall share the
fees of the AAA equally. For purposes of this Section 10.10(c) the term
“Independent Auditors” shall include such other accounting firm chosen in
accordance with this clause (iii).
 
(iv) The Independent Auditors shall determine the party (i.e., Zyman or MDC)
whose asserted position as to the calculation of PBT, Revenues, PBT Margin, or
AM for the period under examination before the Independent Auditors is furthest
from the determination of PBT, Revenues, PBT Margin, or AM, as the case may be,
by the Independent Auditors, which non-prevailing party shall pay the fees and
expenses of the Independent Auditors and shall reimburse the prevailing party
for the portion of the fees of the AAA previously paid by it.
 
(v) The books and records of the Company and its subsidiaries shall be made
available during normal business hours upon reasonable advance notice at the
principal office of the Company, to the parties hereto and their
representatives, the Accountants and the Independent Auditors to the extent
required to determine the calculations required under Section 10.10. Zyman, on
the one hand, and MDC, on the other hand, shall make available to the other
party and their representatives (including auditors) any back-up materials
generated by or for them to support a position that is contrary to the position
taken by the other party.
 
35

--------------------------------------------------------------------------------


 
(d) Closing. The closing for each purchase and sale of Units (an “Article X
Closing”) pursuant to this Article X shall be held at the offices of the Company
within 30 days after the later of (i) the delivery of an Exercise Notice, (ii)
in the case of Offers to Sell, 30 days after the receipt of an acceptance of an
Offer to Sell and (iii) the day that is six months and one day after such Units
were first acquired by the Seller. The date on which the respective Article X
Closing takes place is referred to in this Agreement as its “Article X Closing
Date”. At each Article X Closing, the parties shall execute an Assignment of
Unit Agreement in form and substance reasonably acceptable to the purchaser and
the seller in such transaction and an amendment to this Agreement in accordance
with Section 14.4 reflecting such transfer and the reallocated Units (including
the related portion of the Capital Account). The transfer of any Units pursuant
to this Section 10.10 shall be free and clear of all claims, liens and
encumbrances other than as created by the provisions of this Agreement. Prior to
any Article X Closing, the applicable purchaser and seller shall use their best
efforts to obtain any required governmental or regulatory approval or approvals.
MDC shall have the right to postpone any scheduled Article X Closing until any
such governmental or regulatory approval is obtained. In connection with a sale
pursuant to this Article X, the transferor shall be entitled to distributions
pursuant to Section 3.4 as and when declared by the Board of Managers in respect
of any amounts which have been allocated to the transferred Units as of the day
prior to the effective date of any Put or Call or, in the case of an Offer to
Sell, the applicable Article X Closing Date, and the transferee shall be
entitled to distributions pursuant to Section 3.4 in respect of any amounts
which are allocated to the transferred Units on and after the effective date or
the Article X Closing Date, as the case may be.
 
(e) Put/Call Purchase Price Payment.
 
(i) If MDC is purchasing Units from Zyman pursuant to Section 10.2, Section
10.3, Section 10.4 or Section 10.5, payment of each component of the Put/Call
Purchase Price shall be made by MDC (x) at least 80% in cash (any amount in
excess of 80% will be determined by MDC in its sole discretion) by direct wire
transfer to the account of Zyman designated in writing to MDC pursuant to this
Agreement and (y) up to 20% of each component of the Put/Call Purchase Price may
be made in Class A Shares (subordinate voting shares), of MDC Partners (“MDC
Stock”) (rounded up or down to the nearest whole share) having an aggregate
Market Value (as defined above) equal to up to 20% of such component of the
Put/Call Purchase Price and, if the Company is purchasing Units pursuant to
Section 10.2, Section 10.3, Section 10.4 or Section 10.5, the purchase price
shall be paid in cash. Each of the First Payment, Second Payment and Final
Payment shall be deemed to include imputed interest, to the extent required by
the Code. Prior to MDC’s delivery to Zyman of each Put/Call Purchase Price
payment in shares of MDC Stock, Zyman shall be required to deliver an Investment
Representation Certificate in the form of Exhibit 10.10(e) hereto. The shares of
MDC Stock shall be eligible for sale in accordance the applicable securities
laws of the U.S. and Canada, and the terms of the Investment Representation
Certificate to be delivered by the receipt of such shares of MDC Stock.
 
(ii) Any purchase of Units pursuant to Section 10.1 shall be made in cash;
provided that if the Seller is the obligor on any Purchase Note(s) at the time
of sale, the Buyer may elect to assume a portion of the amounts outstanding
under any such Purchase Note(s) (equal in proportion to the number of Units
being purchased by such Buyer relative to the number of Units owned by such
Seller immediately prior to the relevant Article X Closing) and the amount of
cash payable shall be reduced by the value of the portion of the Purchase
Note(s) assumed by such Buyer.
 
36

--------------------------------------------------------------------------------


 
(iii) Any purchase of Units pursuant to Section 10.6, Section 10.7 or Section
10.8 shall be made in cash and/or Purchase Notes, or some combination thereof in
accordance with the terms set forth in such sections (to the extent provided);
provided that if the Seller is the obligor on any Purchase Note(s) at the time
of sale, the Buyer may elect to assume a portion of the amounts outstanding
under any such Purchase Note(s) (equal in proportion to the number of Units
being purchased by such Buyer relative to the number of Units owned by such
Seller immediately prior to the relevant Article X Closing) and the amount of
cash and/or Purchase Notes payable shall be reduced by the value of the portion
of the Purchase Note(s) assumed by such Buyer.
 
(f) Effect of Events During Period Class B Units Are Issued. The parties hereto
understand and agree that under the terms of each Management Unitholder’s
employment agreement with the Company, if any, such Management Unitholder may be
terminated for Cause or without Cause. Accordingly, each of the parties hereto
agrees that if (a) any Management Unitholder ceases to be an employee of the
Company, regardless of the reason therefor, or (b) there are changes in the
composition of the Board of Managers of the Company or any subsidiary of the
Company, no party to this Agreement or any Person deriving rights through any
such party shall have the right to make a claim that such cessation of
employment or change in the composition of the Board of Managers of the Company
or any subsidiary of the Company (x) constitutes a breach by MDC or any of its
Affiliates of this Agreement, (y) resulted in an adverse effect on any Put/Call
Purchase Price payment under this Agreement forming the basis for a claim
against MDC or any of its Affiliates, or (z) constitutes an event forming the
basis for such party to dispute any calculation required to be made pursuant to
the accounting procedures set forth in Section 10.10(c) hereof. In the event a
Management Unitholder ceases to be employed by the Company, regardless of the
reason therefor, such event shall not affect the right of any Unitholder to
receive any Put/Call Purchase Price payment under this Agreement.
 
ARTICLE XI
 
INDEMNIFICATION
 
Section 11.1   Indemnification of Managers and Members. The Company shall
indemnify and advance expenses to a Person who was or is threatened to be made a
named defendant or respondent in a proceeding because the individual is or was a
Manager or Member to the fullest extent permitted or authorized by the laws of
the State of Delaware as if the Company was a corporation organized under the
laws of Delaware. This indemnification provision shall inure to each of the
Managers and Members of the Company, and other Persons serving at the request of
the Company (as provided in this Article), and in the event of his death shall
extend to his legal representatives; but such rights shall not be exclusive of
any other rights to which he may be entitled.
 
Section 11.2   Others. The Company may indemnify and advance expenses to an
officer, employee or agent of the Company to the same extent that it is required
to indemnify and advance expenses to Managers or Members under this Agreement or
by statute. The Company may indemnify and advance expenses to Persons who are
not or were not officers, employees or agents of the Company but who are or were
“serving at the request of the Company” (as defined in Section 11.5(d)) as a
director, officer, partner, manager, member, venturer, proprietor, trustee,
employee, agent or similar functionary of another limited liability company,
corporation, partnership, employee benefit plan, or other enterprise or entity
(individually, an “Other Entity”) to the same extent that the Company is
required to indemnify and advance expenses to Managers or Members under this
Article or by statute.
 
37

--------------------------------------------------------------------------------


 
Section 11.3   Insurance and Other Arrangements. The Company may purchase and
maintain insurance or establish and maintain another arrangement on behalf of
any individual who is or was a Manager, officer, employee, Member or agent of
the Company or who is or was serving at the request of the Company as a
director, officer, partner, manager, member, venturer, proprietor, trustee,
employee, agent or similar functionary of an Other Entity, against or in respect
of any liability asserted against him and incurred by him in such a capacity or
arising out of his status as such an individual, whether or not the Company
would have the power to indemnify him against that liability under this
Agreement or by statute. If the insurance or other arrangement is with a Person
or entity that is not regularly engaged in the business of providing insurance
coverage, the insurance or other arrangement may provide for payment of a
liability with respect to which the Company would not have the power to
indemnify the Person only if including coverage for the additional liability has
been approved by the Members of the Company. Without limiting the power of the
Company to purchase, procure, establish or maintain any kind of insurance or
other arrangement, the Company may, for the benefit of persons indemnified by
the Company, (a) create a trust fund; (b) establish any form of self-insurance;
(c) secure its indemnity obligation by grant of a security interest or other
lien on the assets of the Company; or (d) establish a letter of credit, guaranty
or surety arrangement. The insurance or other arrangement may be purchased,
procured, maintained or established within the Company or with any insurer or
other Person deemed appropriate by the Managers regardless of whether all or
part of the stock or other securities of the insurer or other Person are owned
in whole or part by the Company. In the absence of fraud, the judgment of the
Managers as to the terms and conditions of the insurance or other arrangement
and the identity of the insurer or other Person participating in an arrangement
shall be conclusive and the insurance or arrangement shall not be voidable and
shall not subject the Managers approving the insurance or arrangement to
liability, on any ground, regardless of whether Managers participating in the
approval are beneficiaries of the insurance or arrangement.
 
Section 11.4   Report to Members. Any indemnification of or advance of expenses
to a Manager or Member in accordance with this Article or the provisions of any
statute shall be reported in writing to the Members with or before the notice or
waiver of notice of the next Members’ meeting or with or before the next
submission to the Members of a consent to action without a meeting and, in any
case, within the 12-month period immediately following the date of the
indemnification or advance.
 
Section 11.5   Definitions. For purposes of this Article XI:
 
(a) The term “expenses” includes court costs and attorneys’ fees and
disbursements;
 
(b) The term “proceeding” means any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative, arbitrative or
investigative, any appeal in such an action, suit or proceeding, and any inquiry
or investigation that could lead to such an action, suit or proceeding;
 
38

--------------------------------------------------------------------------------


 
(c) The term “Manager” means any Person who is or was a Manager of the Company
and any Person who, while a Manager of the Company, is or was serving at the
request of the Company as a director, officer, partner, manager, member,
venturer, proprietor, trustee, employee, agent or similar functionary of an
Other Entity;
 
(d) The term “serving at the request of the Company” as used above shall include
any service as a manager, director, officer, employee or agent of the Company or
where any such Person performs duties on or otherwise involves services with
respect to an employee benefit plan, or the participants or beneficiaries of the
employee benefit plan sponsored by the Company. Excise taxes assessed on a
Manager with respect to an employee benefit plan pursuant to applicable law are
deemed fines. Action taken or omitted to be taken by a Manager with respect to
an employee benefit plan in the performance of his duties for a purpose
reasonably believed by him to be in the interest of the participants and
beneficiaries of the plan is deemed to be for a purpose which is not opposed to
the best interests of the Company.
 
Section 11.6   Severability. The provisions of this Article are intended to
comply with the Act. To the extent that any provision of this Article authorizes
or requires indemnification or the advancement of expenses contrary to such
statute or the Certificate, the Company’s power to indemnify or advance expenses
under such provision shall be limited to that permitted by such statute and the
Certificate and any limitation required by such statute or the Certificate shall
not affect the validity of any other provision of this Article XI.
 
Section 11.7   Nonexclusivity of Rights. The right to indemnification and the
advancement and payment of expenses conferred in this Article XI shall not be
exclusive of any other right that a Manager or other Person indemnified pursuant
hereto may have or hereafter acquire under any law (common or statutory),
provision of the Certificate or this Agreement or otherwise.
 
ARTICLE XII
 
ADDITIONAL AGREEMENTS
 
Section 12.1   “Zyman” Name. The Members hereby agree that (a) all right, title
and interest in the trade name “Zyman Group” or any variation thereof belong to
the Company and (b) so long as the Company is an Affiliate of MDC Partners, the
Company, the Members and SZ shall endeavor to have any materials, documents or
other items that reference the name “Zyman Group” or any variations thereof to
be followed by the words “an MDC Partners Company”.
 
Section 12.2   2005 Option Plan. For each Unit issued to a participant in the
Company’s 2005 Unit Option Plan (the “Plan”) pursuant to the exercise of any
option granted under such plan, Zyman shall sell and the Company shall purchase
or redeem one Unit from Zyman and, in consideration therefor, the Company shall
pay and assign the consideration paid to the Company by such participant upon
the exercise of such option. Zyman agrees that, until the expiration of such
options, Zyman will hold a number of Units equal to the number of Units issued
under the Plan and such Units shall not be subject to any of the Puts or Calls
hereunder.
 
39

--------------------------------------------------------------------------------


ARTICLE XIII
 
OTHER DEFINITIONS
Section 13.1   Other Definitions. When used herein, the following terms shall
have the following meanings:
 
“Additional Payment” shall have the meaning given thereto in the Purchase
Agreement.
 
“Adjusted Capital Account Deficit” with respect to any Member means the deficit
balance, if any, in such Member’s Capital Account as of the end of the relevant
fiscal year, after giving effect to the following adjustments:
 
(i) Credit to such Capital Account any amounts which such Member is obligated to
restore pursuant to any provision of this Agreement or is otherwise treated as
being obligated to restore under Treasury Regulation Section
1.704-1(b)(2)(ii)(c) or is deemed to be obligated to restore pursuant to the
penultimate sentence of Treasury Regulation Sections 1.704-2(g)(1) and
1.704-2(i)(5); and
 
(ii) Debit to such Capital Account the items described in Treasury Regulation
Section 1.704-1(b)(2)(ii)(d)(4), (5), and (6).
 
The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Treasury Regulation Section 1.704-1(b)(2)(ii)(d)
and shall be interpreted consistently therewith.
 
“Adjusted PBT” for any relevant period shall be equal to the consolidated net
income (loss) of the Company and its subsidiaries but before provision for all
federal, state and local income taxes for such period, determined in accordance
with United States generally accepted accounting principles consistently applied
(“GAAP”); provided, that the following items shall be excluded:
 

 
(A)
Items (A)(1) to (7) listed in the definition of “PBT” hereunder;

 

 
(B)
any expenses for non-cash equity-based compensation which accrues prior to, on
or after Closing and attributable to the 2008 Acquisitions;

 

 
(C )
any amortization or depreciation expense attributable to the increase in the
book value of any assets (whether tangible or intangible) of the Company
resulting from the 2008 Acquisitions;

 

 
(D)
any interest arising from loans or debt incurred by the Company to finance the
purchase price of the 2008 Acquisitions; and

 
40

--------------------------------------------------------------------------------


 

 
(E)
severance expense arising from a termination of Scott Miller and/or David Morey
by the Company, or by Scott Miller and/or David Morey with Good Reason.

 
“Affiliate” of any Person shall mean any Person that directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with such Person.
 
“Business Day” shall mean any day on which commercial banks are not authorized
or required to close in Atlanta, Georgia and Toronto, Ontario.
 
“Buyer” shall mean the purchaser of Units in any transaction described in
Article X.
 
“Capital Contribution” shall mean the contribution of a Member and any
subsequent contributions of capital made by that Member to the Company as set
forth in Article III.
 
“Cause” means, with respect to Servicer, “Cause” as defined in the PSA with the
Company and, with respect to any other employee of the Company and its
subsidiaries, “Cause” means (A) such employee’s willful failure to perform his
or her duties in any material respect (other than as a result of total or
partial incapacity due to physical illness), (B) commission of (x) a felony
(other than traffic-related) under the laws of the United States or any state
thereof or any similar criminal act in a jurisdiction outside the United States
or (y) a crime involving moral turpitude, (C) such employee’s willful
malfeasance or willful misconduct which is injurious to the Company, (D) any act
of fraud by such employee or (E) such employee’s material breach of the
Company’s code of conduct.
 
“Class A Distribution Shortfall Amount” with respect to any Distribution Period
Calendar Year and any Post-Distribution Period Calendar Year, shall mean the
cumulative amount by which distributions under Section 3.4(a)(i) to holders of
Class A Units for all preceding years since the Effective Time fell short of the
cumulative allocations to holders of Class A Units of PBT under Section
3.5(a)(i) for such prior years (for this purpose treating any negative PBT for
any calendar year as $0).
 
“Class A PBT Shortfall Amount” shall mean, with respect to any calendar year
other than the first Distribution Period Calendar Year, the amount by which the
actual allocation of PBT to holders of Class A Units under Section 3.5(a)(i) for
all previous Distribution Period Calendar Year(s) is less than the aggregate
Preferred Return Amount(s) with respect to such Distribution Period Calendar
Year(s).
 
“Class B Catch-Up Amount” shall mean, with respect to any Distribution Period
Calendar Year, the lesser of (i) the difference between (A) the product of the
amounts allocated to the holders of Class A Units pursuant to Section 3.5(a)(i)
for the current and all previous Distribution Period Calendar Year(s) and the
fraction (expressed as a percentage) in which the numerator is the number of
outstanding Class B Units and the denominator is the number of outstanding Class
A Units and (B) the amounts allocated to the holders of Class B Units pursuant
to Section 3.5(a)(ii) for all previous Distribution Period Calendar Year(s) and
(ii) the positive difference (if any) of PBT for such Distribution Period
Calendar Year less the Preferred Return Amount and less the Class A PBT
Shortfall Amount, if any.
 
41

--------------------------------------------------------------------------------


 
“Class B Distribution Shortfall Amount” with respect to any Distribution Period
Calendar Year and any Post-Distribution Period Calendar Year, shall mean the
cumulative amount by which distributions under Section 3.4(a)(ii) to holders of
Class B Units for all preceding calendar years since the Effective Time fell
short of the cumulative allocations to holders of Class B Units of PBT under
Section 3.5(a)(ii) for such prior years (for this purpose treating any negative
PBT for any calendar year as $0).
 
“Class C PBT” for any relevant period shall mean (Adjusted PBT minus $3,000,000)
multiplied by 16%.
 
 “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any successor statute or statutes.
 
“Company Credit Facility” shall mean the revolving credit facility dated as of
November 8, 2005 by and between the Company and Wachovia Bank, National
Association, as amended, modified or supplemented from time to time.
 
“Company Minimum Gain” shall have the meaning for “Partnership Minimum Gain” set
forth in Sections 1.704-2(b)(2) and 1.704-2(d) of the Treasury Regulations.
 
“Depreciation” shall mean for each fiscal year, an amount equal to the
depreciation, amortization, or other cost recovery deduction allowable with
respect to an asset for such fiscal year, except that if the Gross Asset Value
of an asset differs from its adjusted basis for Federal income tax purposes at
the beginning of such fiscal year, Depreciation shall be an amount which bears
the same ratio to such beginning Gross Asset Value as the Federal income tax
depreciation, amortization, or other cost recovery deduction for such fiscal
year bears to such beginning adjusted tax basis; provided, however, that if the
adjusted basis for Federal income tax purposes of an asset at the beginning of
such fiscal year is zero, Depreciation shall be determined with reference to
such beginning Gross Asset Value using any reasonable method selected by the
TMP.
 
“Disability” means, with respect to SZ, “Disability” as defined in SZ’s
employment agreement with the Company and, with respect to any other employee of
the Company and its subsidiaries, “Disability” means the inability of an
employee to perform the essential functions of the employee’s job, with or
without reasonable accommodation, by reason of a physical or mental infirmity,
for a continuous period of six months or for an aggregate of nine months in a
twenty-four month period.
 
“Distribution Period” shall mean the period from the Effective Time until the
earlier of the termination of the Company or the date that is the fifth
anniversary of the Effective Time.
 
“Distribution Period Calendar Year” shall mean any of (i) the period from the
Effective Time until December 31, 2005, (ii) the period from January 1st through
December 31st of each of 2006, 2007, 2008 and 2009 and (iii) the period from
January 1, 2010 until the date that is the fifth anniversary of the Effective
Time; provided that if the Company is terminated prior to the fifth anniversary
of the Effective Time, the last calendar year shall be the period from January
1st of the year in which the Company is terminated until that date on which the
Company is terminated.
 
42

--------------------------------------------------------------------------------


 
“Effective Time” shall mean the date of the closing of the Purchase Transaction.
 
“Good Reason” shall mean, with respect to SZ, “Good Reason” as defined in SZ’s
employment agreement with the Company and, with respect to any other employee of
the Company and its subsidiaries, “Good Reason” means a failure by the Company
to pay such employee’s compensation when due, which failure remains uncured for
a period of 20 days after written notice of such breach from the employee to the
Company.
 
“Gross Asset Value”, with respect to any asset, the asset’s adjusted basis for
Federal income tax purposes, except as follows:
 
(i) Subject to the final sentence of this definition and consistent with the
capital accounts as described in Section 3.1, the initial Gross Asset Value of
any asset contributed by a Member to the Company shall be the gross fair market
value of such asset, as determined by the Board of Managers;
 
(ii) The Gross Asset Value of all Company assets shall be adjusted to equal
their respective gross fair market values as of the following times: (a) the
acquisition of additional Units by any new or existing Member in exchange for a
Capital Contribution; (b) the distribution by the Company to a Member of
property as consideration for a Unit; and (c) the liquidation of the Company
within the meaning of Treasury Regulations Section 1.704-1(b)(2)(ii)(g);
provided, however, that adjustments pursuant to clauses (a) and (b) above shall
be made only if the Managers reasonably determine that such adjustments are
necessary or appropriate to reflect the relative economic interests of the
Members in the Company; and
 
(iii) The Gross Asset Value of any Company asset distributed to any Member shall
be adjusted to equal the gross fair market value of such asset on the date of
distribution.
 
If the Gross Asset Value of an asset has been determined or adjusted pursuant to
clauses (i) or (ii), hereof, such Gross Asset Value shall thereafter be adjusted
by the Depreciation taken into account with respect to such asset for purposes
of computing Profits and Losses.
 
“MDC Credit Facility” shall mean the Financing Agreement, dated as of June 18,
2007 (as amended, supplemented or otherwise modified from time to time), among
MDC Partners Inc., a Canadian corporation, Maxxcom Inc., a Delaware corporation,
each subsidiary of MDC Partners listed as a "Guarantor" on the signature pages
thereto, the lenders from time to time party thereto, Fortress Credit Corp., as
collateral agent for the lenders, and Wells Fargo Foothill, Inc., as
administrative agent for the lenders.
 
“Member Nonrecourse Debt” shall have the meaning for “Partner Nonrecourse Debt”
set forth in Section 1.704-2(b)(4) of the Treasury Regulations.
 
43

--------------------------------------------------------------------------------


 
“Member Nonrecourse Debt Minimum Gain” shall mean an amount, with respect to
each Member Nonrecourse Debt, equal to the Company Minimum Gain that would
result if such Member Nonrecourse Debt were treated as a Nonrecourse Liability,
determined in accordance with Section 1.704-2(i)(3) of the Treasury Regulations.
 
“Member Nonrecourse Deductions” shall have the meaning set forth in Section
1.704-2(i)(2) of the Treasury Regulations.
 
“Membership Interest” of any Member shall mean such Member’s interest in the
Company under this Agreement (including, without limitation, such Member’s
interest in Profits and Losses, distributions, voting, and management, all as
specified in this Agreement).
 
“Nonrecourse Deductions” shall have the meaning set forth in Section
1.704-2(b)(1) of the Treasury Regulations.
 
“Nonrecourse Liability” shall have the meaning set forth in Section
1.704-2(b)(3) of the Treasury Regulations.
 
“Offer to Sell” shall mean an offer to sell Units pursuant to Section 10.1 or
Section 10.8.
 
“Original Unitholders” shall mean, those Members who owned Membership Units
immediately prior to the consummation of the transactions contemplated by the
Purchase Agreement.
 
“PBT” for any relevant period shall mean:
 
(A) the consolidated net income (loss) of the Company and its subsidiaries but
before provision for all federal, state and local income taxes for such period,
determined in accordance with United States generally accepted accounting
principles consistently applied (“GAAP”); provided, that the following amounts
shall be excluded:
 
(1) any expenses for non-cash equity-based compensation which accrues prior to,
on or after Closing and is attributable to transactions contemplated by the
Purchase Agreement.
 
(2) any amortization or depreciation expense attributable to the increase in the
book value of any assets (whether tangible or intangible) of the Company
resulting from the merger into the Company of the Nevada limited liability
company predecessor of the Company, any amortization or depreciation expense
attributable to the increase in the book value of any assets (whether tangible
or intangible) of the Company resulting from any acquisition of any Units by MDC
pursuant to the Purchase Agreement, and interest payable by or for the Company
on indebtedness related to any such acquisition;
 
(3) neither the proceeds from nor any dividends or refunds with respect to, nor
any increases in the cash surrender value of, any life insurance policy under
which the Company, or any subsidiary thereof, is the named beneficiary or
otherwise entitled to recovery shall be included as income, nor shall the
premiums payable with respect to any such life insurance policy be considered an
expense for a period to the extent a death covered by such life insurance policy
occurs in any such period;
 
44

--------------------------------------------------------------------------------


 
(4) any intercompany management fees and overhead allocations charged by MDC or
any Affiliate of MDC, to the Company or any of its subsidiaries;
 
(5) any interest arising from loans to finance the payment of any of the
Purchase Price payments and from any indebtedness allocated to the Company by
MDC as a result of MDC’s acquisition of Membership Interests of the Company;
provided, however, that any interest or fees (other than fees incurred in
connection with terminating the Company Credit Facility) arising under the
Company Credit Facility (or any interest or fees allocable to the Company under
the MDC Credit Facility, if such facility is used to refinance the Company
Credit Facility) and any working capital loans provided by MDC to the Company
from time to time shall be included in determining PBT;
 
(6) any interest charges incurred by the Company or any subsidiary resulting
from any MDC Financing (as defined in the Purchase Agreement);
 
and, solely for the purposes of calculating any Puts or Calls or Offers to Sell
exercised by Zyman,
 
(7) any extraordinary or unusual gains or losses and any gains or losses from
the sale of any capital assets used by the Company or any subsidiary thereof in
its operations (as opposed to assets acquired in the ordinary course of the
business of the Company and its subsidiaries for resale or other disposition);
 
(8) severance expense arising from a termination of SZ by the Company or by SZ
with Good Reason; and
 
(9) premiums of up to $75,000 payable with respect to any life insurance policy
under which the Company, or any subsidiary thereof, is the named beneficiary or
otherwise entitled to recovery to the extent not already excluded pursuant to
(3) above;
 
minus
 
(B) the Class C PBT for such period.
 
“Person” shall mean an individual, partnership, limited partnership, limited
liability company, trust, estate, corporation, custodian, trustee, executor,
administrator, nominee or entity in a representative capacity.
 
“Post Distribution Period Calendar Year” shall mean (i) the period from the
fifth anniversary of the Effective Time until December 31, 2010 and (ii)
thereafter, each calendar year ending December 31; provided that if the Company
is terminated prior to December 31 in any calendar year, the last calendar year
shall be the period from January 1 of the year in which the Company is
terminated until the date on which the Company is terminated.
 
45

--------------------------------------------------------------------------------


 
“Preferred Return Amount” shall mean, with respect to any Distribution Period
Calendar Year, the sum of (i) $13,000,000 (provided, that with respect to the
first and last Distribution Period Calendar Years, the amount in this clause (i)
shall be equal to the product of $13,000,000 and the fraction (expressed as a
percentage) in which the numerator is the number of days elapsed in such
Distribution Period Calendar Year and the denominator is 365) and (ii) in the
event that an Additional Payment (as defined in Section 13.1) is made, from the
date on which such Additional Payment is made, an amount equal to the product of
20% multiplied by the amount of such Additional Payment (the “Additional Payment
Amount”) (provided, that with respect to the first and last Distribution Period
Calendar Years, the amount in this clause (ii) shall be equal to the product of
the Additional Payment Amount and the fraction (expressed as a percentage) in
which the numerator is the number of days elapsed in such Distribution Period
Calendar Year and the denominator is 365).
 
“Profits and Losses”, shall mean, for each fiscal year, an amount equal to the
Company’s taxable income or loss for such fiscal year, determined in accordance
with Section 703(a) of the Code (for this purpose, all items of income, gain,
loss, or deduction required to be stated separately pursuant to Section
703(a)(1) of the Code shall be included in taxable income or loss), with the
following adjustments:
 
(i) Any income of the Company that is exempt from Federal income tax and not
otherwise taken into account in computing Profits or Losses pursuant to this
definition shall be added to such taxable income or loss;
 
(ii) Any expenditures of the Company described in Section 705(a)(2)(B) of the
Code or treated as Code Section 705(a)(2)(B) expenditures pursuant to Section
1.704-1(b)(2)(iv)(i) of the Treasury Regulations, and not otherwise taken into
account in computing Profits or Losses pursuant to this definition, shall be
subtracted from such taxable income or loss;
 
(iii) In the event the Gross Asset Value of any Company asset is adjusted
pursuant to clauses (ii) or (iii) of the definition of “Gross Asset Value”
herein, the amount of such adjustment shall be taken into account as gain or
loss from the disposition of such asset for purposes of computing Profits or
Losses;
 
(iv) Gain or loss resulting from any disposition of property with respect to
which gain or loss is recognized for Federal income tax purposes shall be
computed by reference to the Gross Asset Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Gross Asset Value;
 
(v) In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account depreciation for such fiscal year or other period,
computed in accordance with the definition thereof;
 
(vi) To the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Code Section 734(b) or Code Section 743(b) is required pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(4) to be taken into account in
determining Capital Accounts as a result of a distribution other than in
liquidation of a Member’s Units, the amount of such adjustment shall be treated
as an item of gain (if the adjustment increases the basis of the asset) or loss
(if the adjustment decreases the basis of the asset) from the disposition of the
asset and shall be taken into account for the purposes of computing Profits or
Losses; and
 
46

--------------------------------------------------------------------------------


 
(vii) Notwithstanding any other provisions of this definition, any items which
are specially allocated pursuant to Section 3.3(b) and (c) shall not be taken
into account in computing Profits or Losses.
 
“Pro Rata Portion” shall mean, with respect to any Management Unitholder at any
given time, the number of Units held by such Management Unitholder relative to
the number of Units held by all of the Management Unitholders.
 
“Seller” shall mean the seller of Units in any transaction described in Article
X.
 
“Treasury Regulations” shall mean final regulations issued by the Department of
the Treasury interpreting the Code.
 
“Units” shall mean Class A Units or Class B Units, as applicable.
 
ARTICLE XIV
 
MISCELLANEOUS
 
Section 14.1   Manner of Giving Notice. Whenever under the provisions of the
Act, the Certificate or this Agreement, notice is required to be given to the
Company, any Member or Manager of the Company, and no provision is made as to
how such notice shall be given, any such notice to be given hereunder shall be
in writing and shall be deemed to have been given (a) upon personal delivery, if
delivered by hand or courier, (b) three days after the date of deposit in the
mails, postage prepaid, or (c) the next Business Day if sent by facsimile
transmission (if transmission is electronically confirmed) or by a prepaid
overnight courier service, and in each case at the respective addresses or
numbers set forth below or such other address or number as such party may have
fixed by notice:
 
If to MDC or MDC Partners, to:
 
MDC Partners
45 Hazelton Avenue
Toronto, Ontario
Canada M5R 2E3
Attention: Graham Rosenberg
Fax: (416) 960-9555
Attention: Mitch Gendel
Fax: (212) 463-3274
 
47

--------------------------------------------------------------------------------


 
with a copy to:
 
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attention: Marni Lerner, Esq.
Fax: (212) 455-2502
 
If to Zyman, to:
 
Zyman Company, Inc.
100 South Point Drive
Apartment 2905/06
Miami Beach, Florida 33139-7373
Attention: Sergio Zyman
Fax: (305) 674-3806
 
with a copy to:
 
Zyman Group LLC
950 East Paces Ferry Road, N.E.
Suite 3300
Atlanta, Georgia 30326
Attention: Chief Financial Officer
Fax:
 
with a copy to:
 
Jones Day
1420 Peachtree Street, N.E.
Suite 800
Atlanta, Georgia 30309-3053
Attention: Milford B. Hatcher
Fax: (404) 581-8330
 
If to the Company, to:
 
c/o MDC Partners Inc.
45 Hazelton Avenue
Toronto, Ontario
Canada M5R 2E3
Attention: Graham Rosenberg
Fax: (416) 960-9555
Attention: Mitch Gendel
Fax: (212) 463-3274
 
48

--------------------------------------------------------------------------------


 
with a copy to:
 
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attention: Marni Lerner, Esq.
Fax: (212) 455-2502
 
If to any Management Unitholder, to such person at the address set forth on the
signature pages hereto.
 
or to such other address or fax as hereafter shall be designated in writing by
the applicable party sent in accordance herewith or in the records of the
Company.
 
Section 14.2   Waiver of Notice. Whenever any notice is required to be given to
any Member or Manager of the Company under the provisions of the Act, the
Certificate or this Agreement, a waiver thereof in writing signed by the Person
or Persons entitled to such notice, whether before or after the time stated
therein, shall be deemed equivalent to the giving of such notice.
 
Section 14.3   No Company Seal. The Company shall not have a Company seal, and
no agreement, instrument or other document executed on behalf of the Company
that would otherwise be valid and binding on the Company shall be invalid or not
binding on the Company solely because no Company seal is affixed thereto.
 
Section 14.4   Amendment or Modification. The power to adopt, alter, amend or
repeal this Agreement is vested solely in the Members. Except for the amendments
contemplated by Sections 2.1, Section 2.3, and Section 2.4 hereof and subject to
the provisions of Section 4.1, this Agreement may be altered or amended only by
the vote or written consent of MDC and holders of a majority of the outstanding
Class B Units; provided that, in the event that an amendment does not affect the
interests of any holder of Class B Units other than Zyman, then such amendment
may only be effected with the vote or written consent of MDC and Zyman (it being
understood that the consent of any other holders of Class B Units shall not be
required to effect such amendment).
 
Section 14.5   Binding Effect; Assignment. Subject to the restrictions on
transfer and assignment set forth in Article X of this Agreement, this Agreement
is binding on and inures to the benefit of the Members and their respective
successors and assigns, including without limitation, any Lender who exercises a
default remedy under any agreement entered into in connection with an MDC
Financing. Except as expressly provided herein, none of the Company, Zyman nor
any Management Unitholder shall be entitled to assign any of its rights or
obligations under this Agreement. Except as expressly provided herein, the
rights and obligations of MDC under this Agreement shall be freely assignable;
provided that, except in connection with a transfer by MDC of its Units (in
which case MDC shall have no further obligations hereunder), MDC shall continue
to remain liable for any of its obligations under this Agreement in the event
that MDC assigns its rights hereunder.
 
Section 14.6   Governing Law; Severability. This Agreement is governed by and
shall be construed in accordance with the law of the State of Delaware without
regard to the principles of conflict of laws thereof. In the event of a direct
conflict between the provisions of this Agreement and any provision in the
Certificate or any mandatory provision of the Act, the applicable provisions of
the Certificate or the Act shall control. If any provision of this Agreement or
the application thereof to any Person or circumstance is held invalid or
unenforceable to any extent, the remainder of this Agreement and the application
of that provision to other Persons or circumstances is not affected thereby and
that provision shall be enforced to the greatest extent permitted by law.
 
49

--------------------------------------------------------------------------------


 
Section 14.7   Counterparts. This Agreement may be executed by the parties
hereto in any number of counterparts, each of which shall be deemed an original,
but all of which shall constitute one and the same agreement.
 
Section 14.8   Entire Agreement. This Agreement, including the other documents
referred to herein and the Exhibits and Schedules hereto that form a part
hereof, contains the entire understanding of the parties hereto with respect to
the subject matter contained herein and therein. This Agreement supersedes all
prior agreements and understandings between the parties with respect to such
subject matter, including without limitation, the Original Operating Agreement.
 
Section 14.9   Consent and Acknowledgement. Sergio Zyman, Sergio Zyman & Company
(a Georgia corporation), and each of the parties hereto hereby consent and agree
(i) to the proposed 2008 Acquisitions by the Company; (ii) to the proposed
hiring of each of Scott Miller and David Morey, on the terms and conditions
proposed and presented to the Company's Board of Managers; and (iii) that the
proposed duties and responsibilities of Sergio Zyman and Sergio Zyman & Company,
after giving effect to the 2008 Acquisitions and the hiring of Scott Miller and
David Morey, shall not constitute "good reason" as defined in Section 5 of that
certain Personal Services Agreement dated as of April 1, 2007.
 
50

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned have executed this Second Amended and
Restated Limited Liability Company Agreement as of the day and year first above
written.
 

 
MDC PARTNERS INC.
 
By: ___________________________________
Name: Graham Rosenberg
Title: Managing Director
 
By: ___________________________________
Name: Mitchell Gendel
Title: Secretary
 
ZG ACQUISITION INC.
 
By: ___________________________________
Name: 
Title: 
 
By: ___________________________________
Name: 
Title: 
 
ZYMAN COMPANY INC.
 
By: ___________________________________
Name:
Title:
 
ZYMAN GROUP LLC
 
By: __________________________________
Name:
Title:


--------------------------------------------------------------------------------





 
MANAGEMENT UNITHOLDER
 
By: __________________________________
Name:
Address:   c/o MDC Partners Inc.
45 Hazelton Avenue
Toronto, Ontario
Canada M5R 2E3
 
SERGIO ZYMAN & COMPANY
 
By: __________________________________
Name:
Title:
 
By: ___________________________________
Sergio Zyman

 
2

--------------------------------------------------------------------------------

